 

Exhibit 10.1

 

875 PROSPECT STREET OFFICE BUILDING LEASE

TABLE OF CONTENTS

 

1. Basic Lease Terms 2 2. Premises And Common Areas Leased 3 3. Term. 3 4.
Possession 2 5. Rent. 4 6. Rental Adjustment 4 7. Security Deposit 6 8. Use 6 9.
Notices 6 10. Brokers 6 11. Holding Over 6 12. Taxes On Tenant's Property 7 13.
Condition Of Premises 7 14. Alterations 7 15. Repairs 7 16. Liens 8 17. Entry By
Landlord 8 18. Utilities And Services 8 19. Bankruptcy 8 20. Indemnification And
Exculpation Of Landlord 9 21. Damage To Tenant's Property 9 22. Tenant's
Insurance 9 23. Damage Or Destruction 10 24. Eminent Domain 11 25. Defaults And
Remedies 11 26. Assignment And Subletting 12 27. Subordination 13 28. Estoppel
Certificate 13 29. Building Planning 13 30. Rules And Regulations 13 31.
Conflict Of Laws 14 32. Successors And Assigns 14 33. Surrender Of Premises 14
34. Professional Fees 14 35. Performance By Tenant 14 36. Mortgagee Protection
14 37. Definition Of Landlord 14 38. Waiver 14 39. Identification Of Tenant 15
40. Parking 15 41. Force Majeure 15 42. Terms And Headings 15 43. Examination Of
Lease 15 44. Time 15 45. Prior Agreement Or Amendments 15 46. Separability 15
47. Recording 15 48. Limitation On Liability 15 49. Modification For Lender 16
50. Financial Statements 16 51. Quiet Enjoyment 16 52. Tenant As Corporation 16

 

Exhibits

 

A. Outline of Floor Plan or Premises B. The Project C. Notice of Lease Term
Dates and Tenant's Percentage D. Standards for Utilities and Services E. Tenant
Estoppel Certificate F. Rules and Regulations G. Parking Rules and Regulations
H. Hazardous Materials Warning and ADA Disclaimer I. Description of Tenant’s
Work

 

 

 

 

OFFICE LEASE

 

1. BASIC LEASE TERMS.

 



a.DATE OF LEASE EXECUTION: December 14, 2015

b.TENANT: Reven Housing Reit, Inc., a Maryland corporation

Trade
Name:_________________________________________________________________________________

Address (leased Premises): 875 Prospect Street, Suite 304, La Jolla, CA 92037

Floor(s) upon which the Premises are Located: Third (3rd) Suite Number(s): 304

Address (For Notices): 875 Prospect Street, Suite 304, La Jolla, CA 92037

        ___________________________________________________________________________________________

c.LANDLORD: United Hansel, Inc.

Address (For Notices): 444 Camino del Rio South, Suite 101, San Diego, CA 92108

 

d.PREMISES AREA: Approximately 3,200 Rentable Square Feet

e.PROJECT AREA: 41,464 Rentable Square Feet

f.TENANT’S PERCENTAGE: 7.7 %

g.TERM OF LEASE: The term of this lease shall be for Sixty-four (64) months
commencing upon the later of:





(1) Substantial completion of the Tenant Improvements described in the Work
Letter Agreement and the tender of possession of the premises to Tenant, or





(3) February 1, 2016 Reference in this lease to a “Lease Year” shall mean each
successive twelve month period commencing with the first day of the month in
which the term of this Lease commences.

h.BASE MONTHLY RENT: Six Thousand Four Hundred and no/100 Dollars ($6,400.00)

i.RENT ADJUSTMENT (Initial One):



 



[tpg2a.jpg](1) Cost of Living. If this provision is initialed, the cost of
living provisions of Section 5b. apply.

  

[tpg2b.jpg](2) Step Increase. If this provision is initialed, the step
adjustment provisions of Section 5c. apply as follows:

 

  Effective Date of   New Base     Rent Increase   Monthly Rent              
February 1, 2017   $6,592.00     February 1, 2018   $6,789.76     February 1,
2019   $6,993.45     February 1, 2020   $7,203.25     February 1, 2021  
$7,419.35  

 

j. ANNUAL OPERATING EXPENSE ALLOWANCE:   (see addendum)           Operating
Allowance Rate $   Base Year 2016   Premises Area Square Feet       Annual
Operating Expense Allowance $   See addendum



  



k.PREPAID RENT: $6,400.00

l.TOTAL SECURITY DEPOSIT: $7,419.35 including a ______non-refundable cleaning
fee.

m.TENANT IMPROVEMENT ALLOWANCE: See Addendum 54 per square foot if Usable Area
(as such term is defined in the Work Letter Agreement).

n.TENANT’S USE OF PREMISES: General Office

o.PARKING: Allocated up to eight (8) spaces.

p.BROKER(S): Capital Growth Properties, Inc.

q.BROKERAGE COMMISSION PAYABLE BY: Landlord.

r.GUARANTOR(S)
                                      ____________________________________

s.ADDITIONAL SECTIONS

Additional sections of this lease numbered 53 through 57 are attached hereto and
made a part hereof. If none, so state in the following space ______.

t.ADDITIONAL EXHIBITS:

Additional exhibits letters H through _I__ are attached hereto and made a part
hereof. If none, so state in the following space .



 

2 

 

 

Section 1 represents a summary of the basic terms of this Lease. In the event of
any inconsistency between the terms contained in Section 1 and any specific
clause of this Lease, the terms of the more specific clause shall prevail.

 

The parties hereto agree that said letting and hiring is upon and subject to the
terms, covenants and conditions herein set forth. Tenant covenants, as a
material part of the consideration for this Lease to keep and perform each and
all of said terms, covenants and conditions for which tenant is liable and that
this Lease is made upon the condition of such performance.

 

2. PREMISES AND COMMON AREAS LEASED.

 

a. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
certain premises described in Section 1 and in Exhibit A attached hereto (the
"Premises"). provided that the rentable square feet shall be adjusted by
Landlord's architect upon completion of the working plans and specifications for
the build out of the Premises pursuant to the Work Letter Agreement attached
hereto and the exact amount of rentable square feet within the Premises shall be
determined by Landlord's architect upon completion of the improvements pursuant
to the Work Letter Agreement. Said calculations shall be made in accordance with
the method of measuring rentable office space specified in the American National
Standard Institute Publication ANSI 265.1-1996 (the "BOMA Standard").

 

b. The Premises are contained within the building at the address designated in
Section 1 located in the Project described on Exhibit B attached hereto (the
"Project").

 

c. Tenant's Percentage of the Project shall not be adjusted. upon the
determination of the exact number of rentable square feet within the Premises to
equal a fraction numerator is the number of rentable square feet within the
Premises determined in accordance with subparagraph 2.a. above and whose
denominator is the approximate number of rentable square feet within the Project
as determined by Landlord's architect in accordance with the BOMA Standard.

 

d. Tenant shall have the nonexclusive right to use in common with other tenants
in the Building and the Project and subject to the Rules and Regulations
referred to in Paragraph 30 below the following areas ("Common Areas")
appurtenant to the Premises:

 

(1) The Building's common entrances, lobbies, restrooms, elevators, stairways
and accessways, loading docks, ramps, drives and platforms and any passageways
and serviceways thereto, and the common pipes, conduits, wires and appurtenant
equipment serving the Premises;

 

(2) Loading and unloading areas, trash areas, parking areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas and similar areas
and facilities appurtenant to the Building.

 

e. Landlord reserves the right from time to time without unreasonable
interference with Tenant's use:

 

(1) To install, use, maintain, repair and replace pipes, ducts, conduits, wires
and appurtenant meters and equipment for service to other parts of the Building
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas and to relocate any pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Premises which are located in
the Premises or located elsewhere outside the Premises, and to expand the
Building or Project;

 

(2) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways;

 

(3) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available:

 

(4) To designate other land outside the boundaries of the Building or Project to
be a part of the Common Areas;

 

(5) To add additional buildings and improvements to the Common Areas;

 

(6) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building or the Project, or any portion thereof;

 

(7) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas, the Building or the Project as Landlord may, in the
exercise of sound business judgment, deem to be appropriate.

 

3.  TERM.

 

The term of this Lease shall be for the period designated in Section 1,
commencing on the Commencement Date, and ending on the expiration of such
period, unless the term hereby demised shall be sooner terminated as hereinafter
provided. If not specifically designated in Section 1, the Commencement Date,
the date upon which the term of this Lease shall end, the rentable square feet
within the Premises and Tenant’s Percentage shall be determined in accordance
with the provisions of Paragraph 2 and will be specified in Landlord's Notice of
Lease Term Dates and Tenant's Percentage ("Notice"), in the form of Exhibit "C"
which is attached hereto and is incorporated herein by this reference, and shall
be served upon Tenant as provided in Paragraph 9. The Notice shall be binding
upon Tenant unless Tenant objects to the Notice in writing, served upon Landlord
as provided for in Paragraph 9 hereof, within five (5) days of Tenant's receipt
of the Notice.

 

3 

 

 

4.  POSSESSION.

 

Tenant agrees that, if Landlord is unable to deliver possession of the Premises
to Tenant on the scheduled commencement of the term of this Lease, this Lease
shall not be void or voidable, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom, nor shall the expiration date of the above
term be in any way extended, but in such event Tenant shall not be liable for
any rent until Landlord tenders possession of the Premises to Tenant with the
Tenant Improvements substantially completed. If Landlord completes construction
of the Tenant Improvements prior to the date scheduled in the Work Schedule,
Landlord shall deliver possession of the Premises to Tenant upon such completion
and the term of this Lease shall thereupon commence.

 

5. RENT.

 

a. Tenant shall pay Landlord monthly base rent in the initial amount set forth
in Section 1 which shall be payable monthly in advance on the first day of each
and every calendar month ("Base Monthly Rent") provided, however, the first
month's rent shall be due and payable upon execution of this lease.

 

b. If Section 1.i.(1) is initialed, the Base Monthly Rent shall be subject to
increase on each annual anniversary of the commencement of the term of this
Lease. The base for computing the increase is the Consumer Price Index all Urban
Consumers U.S. City Average (1982-84=100), published by the United States
Department of Labor, Bureau of Labor Statistics (“Index”), which is in effect on
the ninetieth (90th) day preceding the date of the commencement of the term
("Beginning Index"). The Index published and in effect on the ninetieth (90th)
day preceding each anniversary of the commencement of the term of this Lease
(“Extension Index") is to be used in determining the amount of the increase from
one year to the next. Beginning with the rent due on and after the first
anniversary of the commencement of the term of this Lease, and on and after each
subsequent anniversary, the Base Monthly Rent shall be increased to equal the
product achieved by multiplying the initial full base monthly rent due with
respect to the month immediately preceding such anniversary date by a fraction.
On the first anniversary of the Commencement Date, the numerator of the fraction
will be the Extension Index and the denominator will be the Beginning Index. On
the second and any subsequent anniversaries of the Commencement Date, the
numerator of the fraction will be the current Extension Index and the
denominator will be the Extension Index used to calculate the previous year’s
rental increase. If there is a decline from one lease year to the next in the
Extension Index, the monthly rent due during the subsequent lease year shall
equal the monthly rent due during the then present lease year.

 

If the index is changed so that the base year differs from that in effect when
the term commences, the Index shall be converted in accordance with the
conversion factor published by the United States Department of Labor, Bureau of
Labor Statistics. If the Index is discontinued or revised during the term, such
other government index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised.

 

c. If section 1.i. (2) is initialed, Base Monthly Rent shall be increased
periodically to the amounts and at the times set forth in Section 1.i.(2).

 

d. All rent shall be paid by Tenant to Landlord monthly in advance on the first
day of every calendar month, at the address shown in Section 1, or such other
place as Landlord may designate in writing from time to time. All rent shall be
paid without prior demand or notice and without any deduction or offset
whatsoever. All rent shall be paid in lawful currency of the United States of
America. All rent due for any partial month shall be prorated at the rate of 1
/30th of the total monthly rent per day. Tenant acknowledges that late payment
by Tenant to Landlord of any rent or other sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to ascertain. Such costs
include, without limitation, processing and accounting charges and late charges
that may be imposed on Landlord by the terms of any encumbrance or note secured
by the Premises. Therefore, if any rent or other sum due from Tenant is not
received when due, Tenant shall pay to landlord an additional sum equal to ten
percent (10%) of such overdue payment. Landlord and Tenant hereby agree that
such late charge represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of any such late payment. Additionally, all such
delinquent rent or other sums, plus this late charge, shall bear interest at the
then maximum lawful rate permitted, but no more than 10% annually, to be charged
by Landlord. Any payments of any kind returned for insufficient funds will be
subject to an additional handling charge of $25.00, and thereafter, Landlord may
require Tenant to pay all future payments of rent or other sums due by money
order or cashier's check.

 

e. Upon the execution of the Lease, Tenant shall pay to Landlord the prepaid
rent set forth in Section 1, and if Tenant is not in default of any provisions
of the Lease, such prepaid rent shall be applied toward the rent due for the
first month of the term. Landlord's obligations with respect to the prepaid rent
are those of a debtor and not of a trustee, and Landlord can commingle the
prepaid rent with Landlord's general funds. Landlord shall not be required to
pay Tenant interest on the prepaid rent. Landlord shall be entitled to
immediately endorse and cash Tenant's prepaid rent; however, such endorsement
and cashing shall not constitute Landlord's acceptance of this Lease. In the
event Landlord does not accept this Lease, Landlord shall return said prepaid
rent.

 

f. If the term of this Lease contains any rental abatement period, Tenant hereby
agrees that if Tenant breaches the Lease and/or abandons the Premises before the
end of the Lease term, or if Tenant's right to possession is terminated by
Landlord because of Tenant's breach of the Lease, Landlord shall, at its option,
(1) void the rental abatement period; and (2) recover from Tenant, in addition
to any damages due Landlord under the terms and conditions of the Lease, rent
prorated for the duration of the rental abatement period at a rental rate
equivalent to two (2) times the Base Monthly Rent., subject to Tenant’s right to
cure the default within 30 days after receiving written notice from the
Landlord.

 

9. "For purposes of Section 467 of the Internal Revenue Code, the parties to
this lease agreement hereby agree to allocate the stated rents, provided herein,
to the periods which correspond to the actual rent payments as provided under
the terms and conditions of this agreement."

 

6.  RENTAL ADJUSTMENT.

 

a. For the purposes of this Paragraph 6, the following terms are defined as
follows:

 

(1) Tenant's Percentage shall mean that portion of the total rentable area of
the Project occupied by Tenant as set forth as a percentage in Section 1.

 

(2) Operating Expense Allowance shall mean that portion of Tenant's Percentage
of the Operating Expenses which Landlord has included in the Annual Basic Rent
and which amount is set forth in Section 1.

 

4 

 

 

(3) Operating Expenses shall consist of all direct costs of operation and
maintenance of the Project and the Common Areas, including any expansions to the
Common Areas by Landlord ("Operating Expenses"), as determined by standard
accounting practices, calculated assuming the Project is fully occupied,
including the following costs by way of illustration, but not limitation: any
and all assessments Landlord must pay for the Project pursuant to any covenants,
conditions, or restrictions. reciprocal easement agreements, tenancy-in-common
agreements or similar restrictions and agreements affecting the Building or the
Project; real property taxes and assessments and any taxes or assessments
hereafter imposed in lieu thereof; rent taxes, gross receipt taxes (whether
assessed against Landlord or assessed against Tenant and paid by Landlord, or
both); water and sewer charges; accounting; legal and other consulting fees; the
net cost and expense of insurance for which Landlord is responsible hereunder or
which Landlord or any first mortgagee with a lien affecting the Premises
reasonably deems necessary in connection with the operation of the Project;
utilities; janitorial services; security; labor; parking charges, utilities
surcharges, or any other costs levied, assessed or imposed by, or at the
direction of, or resulting from statutes or regulations or interpretations
thereof, promulgated by any federal, state, regional, municipal or local
government authority in connection with the use or occupancy of the Project or
the Premises or the parking facilities serving the Project or the Premises; the
cost (amortized over such reasonable period as Landlord shall determine together
with interest at the maximum rate allowed by law on the unamortized balance) of
any capital improvements made to the Project or the Common Areas by the Landlord
or replacement of any building equipment needed to operate the Building or the
Common Areas at the same quality levels as prior to the replacement; costs
incurred in the management of the Project, if any (including supplies, wages and
salaries of employees used in the management, operation and maintenance of the
Project, and payroll taxes and similar governmental charges with respect
thereto, Project management office rental, a management fee and, in the event
Landlord is directly participating in the administration of the Project, an
administrative fee in the amount of Landlord's actual expenses, such
administrative fee not to exceed fifteen percent (15%) of the annual Operating
Expenses excluding therefrom such fee); air conditioning; waste disposal;
heating; ventilating; elevator maintenance; supplies; materials; equipment;
tools; repair and maintenance of the structural portions of the Project,
including the plumbing, heating, ventilating, air conditioning and electrical
systems installed or furnished by Landlord; maintenance costs, including
utilities and payroll expenses, rental of personal property used in maintenance,
and all other upkeep of all parking and Common Areas; costs and expenses of
gardening and landscaping; maintenance of signs (other than Tenant's signs);
personal property taxes levied on or attributable to personal property used in
connection with the entire Project, including the Common Areas; reasonable audit
or verification fees; and costs and expenses of repairs, resurfacing, repairing,
maintenance, painting, lighting, cleaning, refuse removal, security and similar
items, including appropriate reserves. Operating Expenses shall not include
depreciation on buildings or equipment therein, Landlord's executive salaries,
tenant improvements, or real estate brokers' commissions.

 

(4) As used herein, the term "real property taxes" shall include any form of
assessment, license fee, license tax, business license fee, commercial rental
tax, levy, charge, penalty tax or similar imposition, imposed by any authority
having the direct power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, as against any legal or equitable
interest of Landlord in the Premises, including, but not limited to, the
following:

 

(a) any tax on Landlord's "right" to other income from the Premises or as
against Landlord's business of leasing the Premises;

 

(b) any assessment, tax. fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real estate tax, including but not limited to, any
assessments., taxes, fees, levies and charges that may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of "real property taxes"
for the purposes of this Lease;

 

(c) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax or excise tax levied by the State, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof;

 

(d) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.

 

Notwithstanding any provision of this paragraph 6 expressed or implied to the
contrary, real property taxes shall not include Landlord's federal or state
income, franchise, inheritance or estate taxes.

 

b. If Tenant's Percentage of the Operating Expenses paid or incurred by Landlord
for any calendar year exceeds the Operating Expense Allowance included in
Tenant's rent, then Tenant shall pay such excess as additional rent. For each
calendar year during the term of the Lease, or portion thereof, Tenant shall pay
its percentage of Landlord’s estimate of the amount by which Operating Expenses
for that year shall exceed the Operating Expense Allowance, which estimate may
be changed from time to time by Landlord. This estimated amount shall be divided
into twelve (12) equal monthly installments. Tenant shall pay to Landlord,
concurrently with the regular monthly rent payment next due following the
receipt of the estimate for the first calendar year of the Lease term, an amount
equal to one monthly installment multiplied by the number of months from the
Commencement Date to the month of such payment, both months inclusive.
Subsequent installments shall be payable concurrently with the regular monthly
rent payments for the balance of that calendar year and shall continue until the
next calendar year's estimate is rendered. If, in any calendar year, Tenant's
Percentage of actual Operating Expenses is less than the estimate for that year,
then upon receipt of Landlord's statement, any overpayment made by Tenant on the
monthly installment basis shall be credited towards the next monthly rent
falling due and the estimated monthly installments of Tenant's Percentage of
Operating Expenses shall be adjusted to reflect such lower Operating Expenses
for the most recent calendar year. Similarly, if Tenant's percentage of the
actual Operating Expenses for any calendar year is greater than the estimated
payments made by Tenant for such year, Tenant shall pay the amount of such
difference to Landlord on the regular monthly rent payment date next following
Tenant's receipt of Landlord's statement of actual Operating Expenses.

 

5 

 

 

c. Even though the term has expired and Tenant has vacated the Premises, when
final determination is made of Tenant's Percentage of Operating Expenses for the
year in which this Lease terminates, Tenant shall immediately pay any increase
due over the estimated expenses paid and, conversely, any overpayment made in
the event said expenses decrease shall be rebated by Landlord to Tenant.

 

7.  SECURITY DEPOSIT.

 

Upon execution of this Lease, Tenant shall deposit with Landlord the amount of
the security deposit set forth in Section 1 in part as security for the
performance by Tenant of the provisions of this Lease and in part as a cleaning
fee. If Tenant is in default, Landlord can use the security deposit or any
portion of it to cure the default or to compensate Landlord for all damage
sustained by landlord resulting from Tenant's default. Upon demand, Tenant shall
immediately pay to Landlord a sum equal to the portion of the security deposit
expended or applied by Landlord to maintain the security deposit in the amount
initially deposited with Landlord. In no event will Tenant have the right to
apply any part of the security deposit to any rent or other sums due under this
Lease. If Tenant is not in default at the expiration or termination of this
Lease, Landlord shall return the entire security deposit to Tenant. Landlord's
obligations with respect to the deposit are those of a debtor and not of a
trustee, and Landlord can commingle the security deposit with Landlord's general
funds. Landlord shall not be required to pay Tenant interest on the deposit.
Landlord shall be entitled to immediately endorse and cash Tenant's prepaid
deposit; however, such endorsement and cashing shall not constitute Landlord's
acceptance of this Lease. In the event Landlord does not accept this Lease,
Landlord shall return said prepaid deposit. Should Landlord sell its interest in
the Premises during the term hereof and if Landlord agrees to deposit Tenant’s
security deposit with the purchaser thereof the then unappropriated funds
deposited by Tenant as aforesaid, thereupon Landlord shall be discharged from
any further liability with respect to the Security Deposit.

 

Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other provisions of law, now or hereafter in force, which provide
that Landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
Tenant or to clean the Premises, it being agreed that Landlord may, in addition,
claim those sums reasonably necessary to compensate Landlord for any other loss
or damage, foreseeable or unforeseeable, caused by the acts or omissions of
Tenant or any officer, employee, agent, contractor or invitee of Tenant,
including but not limited to damages awardable pursuant to California Civil Code
Section 1951.2 or successor statute.

 

8.  USE.

 

Tenant shall use the Premises for the uses set forth in Section 1 above, and
shall not use or permit the Premises to be used for any other purpose without
the prior written consent of Landlord. Nothing contained herein shall be deemed
to give Tenant any exclusive right to such use in the Building. Tenant shall not
use or occupy the Premises in violation of law or of the Certificate of
Occupancy issued for the Building, and shall, upon written notice from Landlord,
discontinue any use of the Premises which is declared by any governmental
authority having jurisdiction to be a violation of law or of said Certificate of
Occupancy. Tenant shall comply with any direction of any governmental authority
having jurisdiction that shall, by reason of the nature of Tenant's use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof. Tenant shall
comply with all rules, orders, regulations and requirements of the Insurance
Service Office or any other organization performing a similar function. Tenant
shall promptly, upon demand, reimburse Landlord for any additional premium
charged for such policy by reason of Tenant's failure to comply with the
provisions of this Paragraph. Tenant shall not do or permit anything to be done
in or about the Premises which will in any way obstruct or interfere with the
rights of other tenants or occupants of the Project, or injure or annoy them, or
use or; allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with all restrictive covenants
and obligations created by private contracts which affect the use and operation
of the Premises, the Building, the Common Area or the Project. Tenant shall not
commit or suffer to be committed any waste in or upon the Premises and shall
keep the Premises in first class repair and appearance. Landlord reserves the
right to prescribe the weight and position of all files, safes and heavy
equipment which Tenant desires to place in the Premises so as to properly
distribute the weight thereof. Further, Tenant's business machines and
mechanical equipment which cause vibration or noise that may be transmitted to
the building structure or to any other space in the building shall be so
installed, maintained and used by Tenant as to eliminate such vibration or
noise. Tenant shall be responsible for all structural engineering required to
determine structural load.

 

9.  NOTICES.

 

Any notice required or permitted to be given hereunder must be in writing and
may be given by personal delivery or by mail, and if given by mail shall be
deemed sufficiently given if sent by registered or certified mail addressed to
Tenant at the address(es) designated in Section 1 or to Landlord at both of the
addresses designated in Section 1. Either party may specify a different address
for notice purposes by written notice to the other, except that the Landlord may
in any event use the Premises as Tenant's address for notice purposes.

 

10.  BROKERS.

 

Tenant warrants that it has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, except for those certain
brokers whose names are set forth in Section 1 and that it knows of no other
real estate broker or agent who is or might be entitled to a commission in
connection with this Lease. If Tenant has dealt with any other person or real
estate broker with respect to leasing or renting space in the Project, Tenant
shall be solely responsible for the payment of any fee due said person or firm
and Tenant shall hold Landlord free and harmless against any liability in
respect thereto, including attorneys' fees and costs.

 

11.  HOLDING OVER.

 

If Tenant holds over after the expiration or earlier termination of the term
hereof without the express written consent of Landlord, Tenant shall become a
Tenant at sufferance only, at a rental rate equal to the greater of Landlord's
scheduled rent for the space or one hundred fifty twenty-five percent (125%) of
the rent in effect upon the date of such expiration (subject to adjustment as
provided in Paragraph 6 hereof and prorated on a daily basis) and otherwise
subject to the terms, covenants and conditions herein specified, so far as
applicable. Acceptance by Landlord of Vent after such expiration or earlier
termination shall not result in a renewal of this Lease. The foregoing
provisions of this Paragraph 11 are in addition to and do not affect Landlord's
right of re-entry or any rights of Landlord hereunder or as otherwise provided
by law. If Tenant fails to surrender the Premises upon the expiration of this
Lease despite demand to do so by Landlord, Tenant shall indemnify and hold
Landlord harmless from all loss or liability, including without limitation, any
claim made by any succeeding tenant founded on or resulting from such failure to
surrender and any attorney's fees and costs.

 

6 

 

 

12.   TAXES ON TENANT'S PROPERTY.

 

a. Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes levied against any personal property or trade fixtures
placed by Tenant in or about the Premises. If any such taxes on Tenant's
personal property or trade fixtures are levied against Landlord or Landlord's
property or if the assessed value of the Premises is increased by the inclusion
therein of a value placed upon such personal property or trade fixtures of
Tenant and if Landlord, after written notice to Tenant, pays the taxes based
upon such increased assessment, which Landlord shall have the right to do
regardless of the validity thereof, but only under proper protest if requested
by Tenant, Tenant shall, upon demand, repay to Landlord the taxes so levied
against Landlord, or the portion of such taxes resulting from such increase in
the assessment.

 

b. If the Tenant Improvements in the Premises, whether installed, and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s Rebuilding Standard" for other space in the building are assessed,
then the real property taxes and assessments levied against the Building or
Project by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Paragraph 12a above. If the records of the County Assessor are not
available or sufficiently detailed to serve as a basis for making said
determination, the actual cost of construction shall be used.

 

13.  CONDITION OF PREMISES.

 

Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises, the building or the
Project or with respect to the suitability of either for the conduct of Tenant's
business. The taking of possession of the Premises by Tenant shall conclusively
establish that the Premises and the building were in satisfactory condition at
such time. Without limiting the foregoing, Tenant’s execution of the Notice
attached hereto as EXHIBIT "C" shall constitute a specific acknowledgment and
acceptance of the various start-up inconveniences that may be associated with
the use of the Common Areas such as certain construction obstacles including
scaffolding, delays in use of freight elevator service, certain elevators not
being available to Tenant, the passage of work crews using elevators, uneven air
conditioning services and other typical conditions incident to recently
constructed office buildings.

 

14.  ALTERATIONS.

 

a. Other than what is outlined in Addendum 54,Tenant shall make no alterations,
additions or improvements in or to the Premises without Landlord's prior written
consent, and then only by licensed and bonded contractors or mechanics approved
by Landlord. Tenant shall submit to Landlord plans and specifications for any
proposed alterations, additions or improvements to the Premises, and may not
make such alterations, additions or improvements until Landlord has approved of
such plans and specifications. Tenant shall construct such alterations,
additions or improvements in accordance with the plans and specifications
approved by Landlord, and shall not amend or modify such plans and
specifications without Landlord's prior written consent. If the proposed change
requires the consent or approval of any Landlord of a superior lease, or the
holder of a mortgage encumbering the Premises, such consent or approval must be
secured prior to the construction of such alteration, addition or improvement.
Tenant agrees that there shall be no construction of partitions or other
obstructions which might interfere with Landlord’s free access to mechanical
installations or service facilities of the building or interfere with the moving
of Landlord's equipment to or from the enclosures containing said installations
or facilities. All such work shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant shall be performed in full compliance with all laws, rules,
orders, ordinances, regulations and requirements of all governmental agencies,
offices and boards having jurisdiction, and in full compliance with the rules,
regulations and requirements of the Insurance Service Office, and of any similar
body. Before commencing any work, Tenant shall give Landlord at least ten (10)
days written notice of the proposed commencement of such work and shall, if
required by Landlord, secure at Tenant's own cost and expense. a completion and
lien indemnity bond satisfactory to Landlord for said work. Tenant further
covenants and agrees that any mechanic's lien filed against the Premises or
against the Building for work claimed to have been done for, or materials
claimed to have been furnished to Tenant, will be discharged by Tenant, by bond
or otherwise, within (10) ten days after the filing thereof, at the cost and
expense of Tenant. All alterations, additions or improvements upon the Premises
made by either party, including (without limiting the generality of the
foregoing) all wallcovering, built-in cabinet work, paneling and the like,
shall, unless Landlord elects otherwise, become the property of Landlord, and
shall remain upon, and be surrendered with the Premises, as a part thereof, at
the end of the term hereof, except that Landlord may, by written notice to
Tenant, require Tenant to remove all partitions, counters, railings and the like
installed by Tenant, and Tenant shall repair all damage resulting from such
removal or, at Landlord's option, shall pay to Landlord all costs arising from
such removal.

 

b. All articles of personal property and all business and trade fixtures,
machinery and equipment, furniture and movable partitions owned by Tenant or
installed by Tenant at its expense in the Premises shall be and remain the
property of Tenant and may be removed by Tenant at any time during the lease
term when Tenant is not in default hereunder. If Tenant shall fail to remove all
of its effects from the Premises upon termination of this Lease for any cause
whatsoever, Landlord may, at its option, remove the same in any manner that
Landlord shall choose, and store said effects without liability to Tenant for
loss thereof. In such event, Tenant agrees to pay Landlord upon demand any and
all expenses incurred in such removal, including court costs and attorneys' fees
and storage charges on such effects, for any length of time that the same shall
be in Landlord's possession. Landlord may, at its option, without notice, sell
said effects, or any of the same, at private sale and without legal process, for
such price as Landlord may obtain and apply the proceeds of such sale upon any
amounts due under this Lease from Tenant to Landlord and upon the expense
incident to the removal and sale of said effects.

 

7 

 

 

15.  REPAIRS.

 

a. By entry hereunder, Tenant accepts the Premises as being in good and sanitary
order, condition and repair. Landlord warrants that the HVAC, plumbing and
electrical systems will be in good working condition upon the Lease Commencement
Date. Tenant shall keep, maintain and preserve the Premises in first class
condition and repair; and shall, when and if needed and if repairs are required
as the result of Tenant’s use and/or negligence, make all repairs to the
Premises and every part thereof at Tenant's sole cost and expense. Tenant shall,
upon the expiration or sooner termination of the term hereof, surrender the
Premises to Landlord in the same condition as when received, usual and ordinary
wear and tear excepted. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof. The parties
hereto affirm that Landlord has made no representations to Tenant respecting the
condition of the Premises, the building, the Project or the Common Area except
as specifically herein set forth.

 

b. Anything contained in Paragraph 15a above to the contrary notwithstanding,
Landlord shall repair and maintain the structural portions of the building and
the plumbing, heating, ventilating, air conditioning, elevator and electrical
systems installed or furnished by Landlord, unless such maintenance and repairs
are caused in part or in whole by the act, neglect or omission of any duty by
Tenant, its agents, servants, employees or invitees, in which case Tenant shall
pay to Landlord, as additional rent, the reasonable cost of such maintenance and
repairs. Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. Except as provided in Paragraph 23
hereof, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant's business arising from the
making of any repairs, alterations or improvements in or to any portion of the
building or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant waives the right to make repairs at Landlord's expense under any
law, statute or ordinance now or hereafter in effect.

 

16.  LIENS.

 

Tenant shall not permit any mechanics materialmens' or other liens to be filed
against the building or the Project nor against Tenant's leasehold interest in
the Premises. Landlord shall have the right at all reasonable times to post and
keep posted on the Premises any notices which it deems necessary for protection
from such liens. If any such liens are filed, Landlord may, without waiving its
rights and remedies based on such breach of Tenant and without releasing Tenant
from any of its obligations, cause such liens to be released by any means it
shall deem proper, including payments in satisfaction of the claim giving rise
to such lien. Tenant shall pay to Landlord at once, upon notice by Landlord, any
sum paid by Landlord to remove such liens, together with interest at the maximum
rate per annum permitted by law from the date of such payment by Landlord.

 

17.  ENTRY BY LANDLORD.

 

Landlord reserves and shall at any and all times have the right to enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant hereunder, to show the Premises to prospective
purchasers or tenants, to post notices of non responsibility to alter, improve
or repair the Premises or any other portion of the Building, all without being
deemed guilty of any eviction of Tenant and without abatement of rent. Landlord
may, in order to carry out such purposes, erect scaffolding and other necessary
structures where reasonably required by the character of the work to be
performed, provided that the business of Tenant shall be interfered with as
little as reasonably practicable. Tenant hereby waives any claim for damages for
any injury or inconvenience to or interference with Tenant's business, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss in, upon and
about the Premises. Landlord shall at all times have and retain a key with which
to unlock all doors in the Premises, excluding Tenant's vaults and safes.
Landlord shall have the right to use any and ail means which Landlord may deem
proper to open said doors in an emergency in order to obtain entry to the
Premises. Any entry to the Premises obtained by Landlord by any of said means,
or otherwise, shall not be construed or deemed to be a forcible or unlawful
entry into the Premises, or an eviction of Tenant from the Premises or any
portion thereof, and any damages caused on account thereof shall be paid by
Tenant. It is understood and agreed that no provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed herein by Landlord.

 

18.  UTILITIES AND SERVICES.

 

Provided that Tenant is not in default under this Lease, Landlord agrees to
furnish or cause to be furnished to the Premises the utilities and services
described in the Standards for Utilities and Services, attached hereto as
EXHIBIT "D” subject to the conditions and in accordance with the standards set
forth therein. Landlord's failure to furnish any of the foregoing items when
such failure is caused by (i) accident, breakage or repairs; (ii) strikes,
lockouts or other labor disturbance or labor dispute of any character; (iii)
governmental regulation, moratorium or other governmental action; (iv) inability
despite the exercise of reasonable diligence to obtain electricity, water or
fuel; or by (v) any other cause beyond Landlord's reasonable control, shall not
result in any liability to Landlord. In addition, Tenant shall not be entitled
to any abatement or reduction of rent by reason of such failure, no eviction of
Tenant shall result from such failure and Tenant shall not be relieved from the
performance of any covenant or agreement in this Lease because of such failure.
In the event of any failure, stoppage or interruption thereof, Landlord shall
diligently attempt to resume service promptly. If Tenant requires or utilizes
more water or electrical power than is considered reasonable or normal by
Landlord, Landlord may at its option require Tenant to pay, as additional rent,
the cost, as fairly determined by Landlord, incurred by such extraordinary
usage. In addition, Landlord may install separate meter(s) for the Premises, at
Tenant's sole expense, and Tenant thereafter shall pay all charges of the
utility providing service and Landlord shall make an appropriate adjustment to
account for the fact Tenant is directly paying such metered charges. The
Premises are separately metered.

 

19.  BANKRUPTCY.

 

If Tenant shall file a petition in bankruptcy under any provision of the
Bankruptcy Code as then in effect, or if Tenant shall be adjudicated a bankrupt
in involuntary bankruptcy proceedings and such adjudication shall not have been
vacated within thirty (30) days from the date thereof, or if a receiver or
trustee shall be appointed of Tenant's property and the order appointing such
receiver of trustee shall not be set aside or vacated within thirty (30) days
after the entry thereof, or if Tenant shall assign Tenant's estate or effects
for the benefit of creditors, or if this Lease shall, by operation of law or
otherwise, pass to any person or persons other than Tenant, then in any such
event Landlord may terminate this Lease, if Landlord so elects, with or without
notice of such election and with or without entry or action by Landlord. In such
case, notwithstanding any other provisions of this Lease, Landlord, in addition
to any and all rights and remedies allowed by law or equity, shall, upon such
termination, be entitled to recover damages in the amount provided in Paragraph
25b hereof. Neither Tenant nor any person claiming through or under Tenant or by
virtue of any statute or order of any court shall be entitled to possession of
the Premises but shall surrender the Premises to Landlord. Nothing contained
herein shall limit or prejudice the right of Landlord to recover damages by
reason of any such termination equal to the maximum allowed by any statute or
rule of law in effect at the time when, and governing the proceedings in which,
such damages are to be proved; whether or not such amount is greater, equal to
or less than the amount of damages recoverable under the provisions of this
Paragraph 19.

 

8 

 

 

20.  INDEMNIFICATION AND EXCULPATION OF LANDLORD.

 

a. Tenant shall indemnify, defend and hold Landlord harmless from all claims
arising from Tenant's use of the Premises or the conduct of its business or from
any activity, work or thing done, permitted or suffered by Tenant in or about
the Premises, the Building, the Project or the Common Area. Tenant shall further
indemnify, defend and hold Landlord harmless from all claims arising from any
breach or default in the performance of any obligation to be performed by Tenant
under the terms of this Lease, or arising from any act, neglect, fault or
omission of Tenant or of its agents or employees, and from and against all
costs, attorneys' fees, expenses and liabilities incurred in or about such claim
or any action or proceeding brought thereon. In case any action or proceeding
shall be brought against Landlord by reason of any such claim, Tenant, upon
notice from Landlord, shall defend the same at Tenant's expense by counsel
approved in writing by Landlord. Tenant, as a material part of the consideration
to Landlord, hereby assumes all risk of damage to property or injury to person
in, upon or about the Premises from any cause whatsoever except that which is
caused by the failure of Landlord to observe any of the terms and conditions of
this Lease where such failure has persisted for an unreasonable period of time
after written notice of such failures. Tenant hereby waives all its claims in
respect thereof against Landlord.

 

b. Neither Landlord nor any partner, director, officer, agent or employee of
Landlord shall be liable to Tenant or its partners, directors, officers,
contractors, agents, employees, invitees, subtenants or licensees, for any loss,
injury or damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, unless solely caused
by or solely resulting from the gross negligence or willful misconduct of
Landlord or its employees in the operation or maintenance of the Premises, the
building, or the Project without contributory negligence on the part of Tenant
or any of its subtenants or licensees or its or their employees, agents or
contractors, or any other Tenants or occupants of the building or Project.
Further, neither Landlord nor any partner, director, officer, agent or employee
of Landlord shall be liable (i) for any such damage caused by other Tenants or
persons in or about the building or Project, or caused by quasi-public work; or
(ii) for consequential damages arising out of any loss of the use of the
Premises of any equipment or facilities therein by Tenant or any person claiming
through or under Tenant.

 

21.  DAMAGE TO TENANT'S PROPERTY.

 

Notwithstanding the provisions of Paragraph 20 to the contrary, Landlord or its
agents shall not be liable for (i) any damage to any property entrusted to
employees of the building or Project, (ii) loss or damage to any property by
theft or otherwise, (iii) any injury or damage to persons or property resulting
from fire, explosion, falling plaster, steam, gas, electricity, water or rain
which may leak from any part of the building or from the pipes, appliances or
plumbing work therein or from the roof, street or subsurface or from any other
place or resulting from dampness or any other cause whatsoever. Landlord or its
agents shall not be liable for interference with light or other incorporeal
hereditaments, nor shall Landlord be liable for any latent defect in the
Premises or in the building. Tenant shall give prompt notice to Landlord in case
of fire or accidents in the Premises or in the building or of defects therein or
in the fixtures or equipment.

 

22.  TENANT'S INSURANCE.

 

a. Tenant shall, during the term hereof and any other period of occupancy, at
its sole cost and expense, keep in full force and effect the following
insurance:

 

(1) Standard form property insurance insuring against the perils of fire,
extended coverage, vandalism, malicious mischief, special extended coverage
("All-Risk") and sprinkler leakage. This insurance policy shall be upon all
property owned by Tenant, for which Tenant is legally liable or that was
installed at Tenant’s expense, and which is located in the Project including,
without limitation, furniture, fittings, installations, fixtures (other than
Tenant improvements installed by Landlord), and any other personal property, in
an amount not less than ninety percent (90%) of the full replacement cost
thereof. In the event that there shall be a dispute as to the amount which
comprises full replacement cost, the decision of Landlord or any mortgagees of
Landlord shall be conclusive. This insurance policy shall also be upon direct or
indirect loss of Tenant's earnings attributable to Tenant's inability to use
fully or obtain access to the Premises, Building or Project in an amount as will
properly reimburse Tenant. Such policy shall name Landlord and any mortgagees of
Landlord as insured parties, as their respective interests may appear.

 

(2) Comprehensive General Liability Insurance insuring Tenant against any
liability arising out of the lease, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be in the
amount of $1,000,000 Combined Single Limit for injury to, or death of one or
more persons in an occurrence, and for damage to tangible property (including
loss of use) in an occurrence, with such liability amount to be adjusted from
year to year to reflect increases in the Consumer Price Index. The policy shall
insure the hazards of the Premises and Tenant's Operations thereon, independent
contractors, contractual liability (covering the indemnity contained in
Paragraph 20 hereof) and shall (a) name Landlord as an additional insured, (b)
contain a cross liability provision and (c) contain a provision that the
insurance provided the Landlord hereunder shall be primary and non-contributing
with any other insurance available to the Landlord.

 

(3) Workers' Compensation and Employer's Liability insurance (as required by
state law).

 

(4) Any other form or forms of insurance as Tenant or Landlord or any mortgagees
of Landlord may reasonably require from time to time in form, in amounts and for
insurance risks against which a prudent tenant would protect itself.

 

9 

 

 

b. All policies shall be written in a form satisfactory to Landlord and shall be
taken out with insurance companies holding a General Policyholders Rating of “A"
and a Financial Rating of "X" or better, as set forth in the most current issue
of Best's insurance Reports. Within ten (10) days after the execution of this
Lease, Tenant shall deliver to Landlord copies of policies or certificates
evidencing the existence of the amounts and forms of coverage satisfactory to
Landlord. No such policy shall be cancelable or reducible in coverage except
after thirty (30) days prior written notice to Landlord. Tenant shall, within
ten (10) days prior to the expiration of such policies, furnish Landlord with
renewals or “binders” thereof, or Landlord may order such insurance and charge
the cost thereof to Tenant as additional rent. If Landlord obtains any insurance
that is the responsibility of Tenant under this Paragraph, Landlord shall
deliver to Tenant a written statement setting forth the cost of any such
insurance and showing in reasonable detail the manner in which it has been
computed.

 

c. During the term of this Lease, Landlord shall insure the Building (excluding
any property which Tenant is obligated to insure under Subparagraphs 22a and b
hereof) against damage with All-Risk insurance and public liability insurance,
all in such amounts and with such deductions as Landlord considers appropriate.
Landlord may, but shall not be obligated to, obtain and carry any other form or
forms of insurance as it or Landlord's mortgagees may determine advisable.
Notwithstanding any contribution by Tenant to the cost of insurance premiums, as
provided herein, Tenant acknowledges that it has no right to receive any
proceeds from any insurance policies carried by Landlord.

 

d. Tenant will not keep, use, sell or offer for sale in or upon the Premises any
article that may be prohibited by any insurance policy periodically in force
covering the Building. If Tenant's occupancy or business in, or on, the
Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance periodically carried by Landlord with
respect to the Building, Tenant shall pay any such increase in premiums as
additional rent within ten (10) days after being billed therefore by Landlord.
In determining whether increased premiums are a result of Tenant's use of the
Premises, a schedule issued by the organization computing the insurance rate on
the Building or the Tenant improvements showing the various components of such
rate, shall be conclusive evidence of the several items and charges which make
up such rate. Tenant shall promptly comply with all reasonable requirements of
the insurance authority or any present or future insurer relating to the
Premises.

 

e. If any of Landlord's insurance policies shall be canceled or cancellation
shall be threatened or the coverage thereunder reduced or threatened to be
reduced in any way because of the use of the Premises or any part thereof by
Tenant or any assignee or subtenant of Tenant or by anyone Tenant permits on the
Premises and, if Tenant fails to remedy the condition giving rise to such
cancellation, threatened cancellation, reduction of coverage, threatened
reduction of coverage, increase in premiums, or threatened increase in premiums,
within forty-eight (48) hours after notice thereof, Landlord may, at its option,
either terminate this Lease or enter upon the Premises and attempt to remedy
such condition, and Tenant shall promptly pay the cost thereof to Landlord as
additional rent. Landlord shall not be liable for any damage or injury caused to
any property of Tenant or of others located on the Premises resulting from such
entry. If Landlord is unable, or elects not to remedy such condition, then
Landlord shall have all of the remedies provided for in this Lease in the event
of a default by Tenant. Notwithstanding the foregoing provisions of this
Subparagraph 22e, if Tenant fails to remedy as aforesaid, Tenant shall be in
default of its obligation hereunder and Landlord shall have no obligation to
remedy such default.

 

f. All policies of insurance required hereunder shall include a clause or
endorsement denying the insurer any rights of subrogation against the other
party to the extent rights have been waived by the insured before the occurrence
of injury or loss. Landlord and Tenant waive any rights of recovery against the
other for injury or loss due to hazards covered by policies of insurance
containing such a waiver of subrogation clause or endorsement to the extent of
the injury or loss covered thereby.

 

23.  DAMAGE OR DESTRUCTION.

 

a. In the event the building and/or the Premises is damaged by fire or other
perils covered by Landlord's insurance, Landlord shall:

 

(1) In the event of total destruction, at Landlord's option, as soon as
reasonably possible thereafter, commence repair, reconstruction and restoration
of the building and/or the Premises and prosecute the same diligently to
completion, in which event this Lease shall remain in full force and effect; or
within ninety (90) days after such damage, elect not to so repair, reconstruct
or restore the building and/or the Premises, in which event this Lease shall
terminate. In either event, Landlord shall give Tenant written notice of its
intention within said ninety (90) day period. In the event Landlord elects not
to restore the building, and/or the Premises, this Lease shall be deemed to have
terminated as of the date of such total destruction.

 

(2) In the event of a partial destruction of the building and/or the Premises,
to an extent not exceeding twenty-five percent (25%) of the full insurable value
thereof, and if the damage thereto is such that the building and/or the Premises
may be repaired, reconstructed or restored within a period of ninety (90) days
from the date of the happening of such casualty, and if Landlord will receive
insurance proceeds sufficient to cover the cost of such repairs, then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration and this Lease shall continue in full force and effect. If such
work of repair, reconstruction and restoration shall require a period longer
than ninety (90) days or exceeds twenty-five percent (25%) of the full insurable
value thereof, or if said insurance proceeds will not be sufficient to cover the
cost of such repairs, then Landlord either may elect to so repair, reconstruct
or restore and the Lease shall continue in full force and effect or Landlord may
elect not; repair, reconstruct or restore and the Lease shall then terminate.
Under any of the conditions of this Subparagraph 23.a(2), Landlord shall give
written notice to Tenant of its intention within said ninety (90) day period. In
the event Landlord elects not to restore the building and/or the Premises, this
Lease shall be deemed to have terminated as of the date of such partial
destruction.

 

b. Upon any termination of this Lease under any of the provisions of this
Paragraph 23, the parties shall be released without further obligation to the
other from the date possession of the Premises is surrendered to Landlord except
for items which have therefore accrued and are then unpaid.

 

c. In the event of repair, reconstruction and restoration by Landlord as herein
provided, the rental payable under this lease shall be abated proportionately
with the degree to which Tenant's use of the Premises is impaired during the
period of such repair, reconstruction or restoration; provided that there shall
be no abatement of rent if such damage is the result of Tenant's negligence or
intentional wrongdoing. Tenant shall not be entitled to any compensation or
damages for loss in the use of the whole or any part of the Premises and/or any
inconvenience or annoyance occasioned by such damage, repair, reconstruction or
restoration.

 

10 

 

 

d. Tenant shall not be released from any of its obligations under this Lease
except to the extent and upon the conditions expressly stated in this Paragraph
23. Notwithstanding anything to the contrary contained in this Paragraph 23, if
Landlord is delayed or prevented from repairing or restoring the damaged
Premises within one (1) year after the occurrence of such damage or destruction
by reason of acts of God, war, governmental restrictions, inability to procure
the necessary labor or materials, or other cause beyond the control of Landlord,
Landlord, at its option, may terminate this Lease, whereupon Landlord shall be
relieved of its obligation to make such repairs or restoration and Tenant shall
be released from its obligations under this Lease as of the end of said one year
period.

 

e. If damage is due to any cause other than fire or other peril covered by
extended coverage insurance, Landlord may elect to terminate this Lease.

 

f. If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall be obligated to make repair or restoration only of
those portions of the building and the Premises which were originally provided
at Landlord's expense, and the repair and restoration of items not provided at
Landlords expense shall be the obligation of Tenant.

 

g. Notwithstanding anything to the contrary contained in this Paragraph 23,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises when the damage resulting from any casualty covered under
this Paragraph 23 occurs during the last twelve (12) months of the term of this
Lease or any extension hereof.

 

h. Landlord and Tenant hereby waive the provisions of any statutes or court
decisions which relate to the abatement or termination of leases when leased
property is damaged or destroyed and agree that such event shall be exclusively
governed by the terms of this Lease.

 

24.  EMINENT DOMAIN.

 

a. In case all of the Premises, or such part thereof as shall substantially
interfere with Tenant's use and occupancy thereof, shall be taken for any public
or quasi-public purpose by any lawful power or authority by exercise of the
right of appropriation, condemnation or eminent domain, or sold to prevent such
taking, either party shall have the right to terminate this Lease effective as
of the date possession is required to be surrendered to said authority. Tenant
shall not assert any claim against Landlord or the taking authority for any
compensation because of such taking, and Landlord shall be entitled to receive
the entire amount of any award without deduction for any estate or interest of
Tenant. In the event the amount of property or the type of estate taken shall
not substantially interfere with the conduct of Tenant's business, Landlord
shall be entitled to the entire amount of the award without deduction for any
estate or interest of Tenant, Landlord shall restore the Premises to
substantially their same condition prior to such partial taking, and a
proportionate allowance shall be made to Tenant for the rent corresponding to
the time during which, and to the part of the Premises of which, Tenant shall be
so deprived on account of such taking and restoration. Nothing contained in this
paragraph shall be deemed to give Landlord any interest in any award made to
Tenant for the taking of personal property and fixtures belonging to Tenant.

 

b. In the event of taking of the Premises or any part thereof for temporary use,
(1) this Lease shall be and remain unaffected thereby and rent shall not abate,
and (2) Tenant shall be entitled to receive for itself such portion or portions
of any award made for such use with respect to the period of the taking which is
within the term, provided that if such taking shall remain in force at the
expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant's obligations
under Paragraph 15 with respect to surrender of the Premises and upon such
payment shall be excused from such obligations. For purpose of this Subparagraph
24b, a temporary taking shall be defined as a taking for a period of 270 days or
less.

 

25.  DEFAULTS AND REMEDIES.

 

a. The occurrence of any one or more of the following events shall constitute a
default hereunder by Tenant:

 

(1) The vacation or abandonment of the Premises by Tenant. Abandonment is herein
defined to include, but is not limited to, any absence by Tenant from the
Premises for ten (10) business days or longer while in default of any provision
of this Lease.

 

(2) The failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder, as and when due.

 

(3) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Subparagraph 25a.(1) or (2) above, where such failure
shall continue for a period of ten (10) days after written notice thereof from
Landlord to Tenant. If the nature of Tenant's default is such that more than ten
(10) days are reasonably required for its cure, then Tenant shall not be deemed
to be in default if Tenant shall commence such cure within said ten (10) day
period and thereafter diligently prosecute such cure to completion, which
completion shall occur not later than sixty (60) days from the date of such
notice from Landlord.

 

(4) The making by Tenant of any general assignment for the benefit of creditors;
the filing by or against Tenant of a petition to have Tenant adjudged a bankrupt
or a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the same is
dismissed within thirty (30) days); the appointment of a trustee or receiver to
take possession of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease, where possession is not restored to
Tenant within thirty (30) days; or the attachment, execution or other judicial
seizure of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease where such seizure is not discharged within
thirty (30) days.

 

b. In the event of any such default by Tenant, in addition to any other remedies
available to Landlord at law or in equity, Landlord shall have the immediate
option to terminate this Lease and all rights of Tenant hereunder. In the event
that Landlord shall elect to so terminate this Lease then Landlord may recover
from Tenant:

 

(1) The worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

 

(2) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonable
avoided; plus

 

11 

 

 

(3) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom.

 

As used in Subparagraphs 25b (1) and (2) above, the “worth at the time of award"
is computed by allowing interest at the maximum rate permitted by law. As used
in Subparagraph 25b (3) above, the Worth at the time of award" is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

c. In the event of any such default by Tenant, Landlord shall also have the
right, with or without terminating this Lease. to re-enter the Premises and
remove all persons and property from the Premises; such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant. No re-entry or taking possession of the Premises by Landlord pursuant
to this paragraph 25c shall be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.

 

d. In the event of the vacation or abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter as provided above or shall take
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, then if Landlord does not elect to terminate this Lease
as provided above. Landlord may from time to time, without terminating this
Lease, either recover all rent as it becomes due or relet the Premises or any
part thereof for the term for this Lease on terms and conditions as Landlord in
its sole discretion may deem advisable with the right to make alterations and
repairs to the Premises.

 

In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied: first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting; third, to the payment of the cost of
any alterations and repairs to the Premises, fourth, to the payment of rent due
and unpaid hereunder and the residue, if any, shall be held by Landlord and
applied to payment of future rent as the same may become due and payable
hereunder. Should that portion of such rentals received from such reletting
during any month, which is applied to the payment of rent hereunder, be less
than the rent payable during that month by Tenant hereunder, then Tenant shall
pay such deficiency to Landlord immediately upon demand therefore by Landlord.
Such deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred, including but
not limited to brokers' commissions, by Landlord in such reletting or in making
such alterations and repairs not covered by the rentals received from such
reletting.

 

e. All rights, options and remedies of Landlord contained m this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law, whether or
not stated in this Lease. No waiver of any default of Tenant hereunder shall be
implied from any acceptance by Landlord of any rent or other payments due
hereunder or any omission by Landlord to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect defaults other than as specified in said waiver. The consent or approval
of Landlord to or of any act by Tenant requiring Landlord's consent or approval
shall not be deemed to waive or render unnecessary Landlord's consent to or
approval of any subsequent similar acts by Tenant.

 

26.  ASSIGNMENT AND SUBLETTING.

 

a. Tenant shall not voluntarily assign or encumber its interest in this Lease or
in the Premises or sublease all or any part of the Premises, or allow any other
person or entity to occupy or use all or any part of the Premises, without first
obtaining Landlord's prior written consent. Any assignment, encumbrance or
sublease without Landlord's prior written consent shall be voidable at
Landlord's election and shall constitute a default. For purposes hereof, in the
event Tenant is a partnership, a withdrawal or change in one or more transfers
of partners owning more than a fifty percent (50%) interest in the partnership,
or if Tenant is a corporation, any transfer of fifty percent (50%) of its stock
in one or more transfers to a single entity, shall constitute a voluntary
assignment and shall be subject to these provisions. No consent to an
assignment, encumbrance or sublease shall constitute a further waiver of the
provisions of this Paragraph. Tenant shall notify Landlord in writing of
Tenant's intent to assign, encumber or sublease this Lease, the name of the
proposed assignee or subtenant, information concerning the financial
responsibility of the proposed assignee or subtenant and the terms of the
proposed assignment or subletting, and Landlord shall, within thirty (30) ten
(10) days of receipt of such written notice, and additional information
requested by Landlord concerning the proposed assignee's or subtenant's
financial responsibility, elect one of the following: (1) consent to such
proposed assignment, encumbrance or sublease; (2) refuse such consent, which
refusal shall be on reasonable grounds; or (3) elect to terminate this Lease, or
in the case of a partial sublease, terminate this Lease as to the portion of the
Premises proposed to be sublet. As a condition for granting its consent to any
assignment, encumbrance or sublease, Landlord may require that the rent payable
by such assignee or subtenant is at the then current published rental rates for
the Premises or comparable premises in the Building, but not less than the then
current Base Monthly Rent under this Lease and may require that the assignee or
subtenant remit directly to Landlord on a monthly basis, all monies due to
Tenant by said assignee or subtenant. In addition, a condition to Landlord’s
consent to any assignment, transfer or hypothecation of this Lease shall be the
delivery to Landlord of a true copy of the fully executed instrument of
assignment, transfer or hypothecation, and the delivery to Landlord of an
agreement executed by the assignee in form and substance satisfactory to
Landlord and expressly enforceable by Landlord, whereby the assignee assumes and
agrees to be bound by all of the terms and provisions of this Lease and to
perform all of the obligations of Tenant hereunder. Landlord acknowledges and
agrees that Reven Capital, LLC, which is owned by Chad Carpenter and its
subsidiaries or companies, Chad Carpenter and/or RC Invest In and and XEquity,
Inc (“RC); and Alliance Turnaround, which is owned by Thad Meyer and its
subsidiaries, (“AC”) may do business in the Premises and may pay some rent to
Tenant.

 

b. As a condition to Landlord's consent to any sublease, such sublease shall
provide that it is subject and subordinate to this Lease and to all mortgages;
that Landlord may enforce the provisions of the sublease, including collection
of rent; that in the event of termination of this Lease for any reason,
including without limitation a voluntary surrender by Tenant, or in the event of
any reentry or repossession of the Premises by Landlord, Landlord may, at its
option, either (1) terminate the sublease or (2) take over all of the right,
title and interest of Tenant, as sublandlord, under such sublease, in which case
such subtenant shall attorn to Landlord, but that nevertheless Landlord shall
not (1) be liable for any previous act or omission of Tenant under such
sublease, (2) be subject to any defense or offset previously accrued in favor of
the subtenant against Tenant, or (3) be bound by any previous modification of
any sublease made without Landlord's written consent, or by any previous
prepayment by subtenant of more than one month's rent.

 

12 

 

 

c. In the event that Landlord shall consent to an assignment or sublease under
the provisions of this Paragraph 26, Tenant shall pay Landlord's processing
costs and attorneys' fees incurred in giving such consent, which shall not
exceed $1,000.00. If Landlord shall consent to any assignment of this Lease,
Tenant shall pay to Landlord, as additional rent, three-quarters (3/4) of all
sums and other considerations payable to and for the benefit of Tenant by the
assignee on account of the assignment, as and when such sums and other
consideration are due and payable by the assignee to or for the benefit of
Tenant (or, if Landlord so requires, and without any release of Tenant's
liability for the same, Tenant shall instruct the assignee to pay such sums and
other consideration directly to Landlord). If for any proposed sublease Tenant
receives rent or other consideration, either initially or over the term of the
sublease, in excess of the rent called for hereunder or, in case of the sublease
of a portion of the Premises, in excess of such rent fairly allocable to such
portion, after appropriate adjustments to assure that all other payments called
for hereunder are taken into account. Tenant shall pay to Landlord as additional
rent hereunder three quarters (3/4) of the excess of each such payment of rent
or other consideration received by Tenant promptly after its receipt. Landlord’s
waiver or consent to any assignment or subletting shall not relieve Tenant or
any assignee or subtenant from any obligation under this Lease whether or not
accrued. Occupancy of all or part of the Premises by parent or subsidiary
companies of Tenant shall not be deemed an assignment or subletting. If Tenant
requests Landlord’s consent to any assignment of this Lease or any subletting of
all or a portion of the Premises, Landlord shall have the right, to be exercised
by giving written notice to Tenant within thirty (30) days of receipt by
Landlord of the financial responsibility information required by this Paragraph
26, to terminate this Lease effective as of the date Tenant proposes to assign
this Lease or sublet all or a portion of the Premises. Landlords right to
terminate this Lease as to all or a portion of the Premises on assignment or
subletting shall not terminate as a result of Landlord's consent to the
assignment of this Lease or a subletting of all or a portion of the Premises or
Landlord's failure to exercise this right with respect to any assignment or
subletting. Tenant understands and acknowledges that the option, as provided in
this Paragraph 26, to terminate this Lease rather than approve the assignment
thereof or the subletting of all or any portion of the Premises, is a material
inducement for Landlord's agreeing to lease the Premises to Tenant upon the
terms and conditions herein set for h.

 

27.  SUBORDINATION.

 

a. Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord or any
mortgagee with a lien on the building or any ground Landlord with respect to the
building, this Lease shall be subject and subordinate at all times to:

 

(1) all ground leases or underlying leases which may now exist or hereafter be
executed affecting the building or the land upon which the building is situated
or both; and

 

(2) the lien of any mortgage or deed of trust which may now exist or hereafter
be executed in any amount for which the building, land, ground leases or
underlying leases, or Landlord's interest or estate in any of said items is
specified as security.

 

b. Notwithstanding the foregoing, Landlord shall have the right to subordinate
or cause to be subordinated any such ground leases or underlying leases or any
such liens to this Lease. In the event that any ground lease or underlying lease
terminate for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to Landlord, at the option of such successor in interest.
Tenant covenants and agrees to execute and deliver, upon demand by Landlord and
in the form requested by Landlord, any additional documents evidencing the
priority of subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such mortgage or deed of trust. Should
Tenant fail to sign and return any such documents within ten (10) business days
of request Tenant shall be in default, and Landlord may, at Landlord's option,
terminate the Lease provided written notice of such termination is received by
Tenant prior to Landlord's receipt of such documents. Tenant hereby irrevocably
appoints Landlord as attorney-in-fact of Tenant to execute, deliver and record
any such document in the name and on behalf of Tenant.

 

28.  ESTOPPEL CERTIFICATE.

 

a. Within ten (10) days following any written request which Landlord may make
from time to time, Tenant shall execute and deliver to Landlord a statement, in
a form substantially similar to the form of Exhibit E certifying: (1) the date
of commencement of this Lease; (2) the fact that this Lease is unmodified and in
full force and effect (or, if there have been modifications hereto, that this
Lease is in full force and effect, and stating the date and nature of such
modifications); (3) the date to which the rental and other sums payable under
this Lease have been paid; (4) that there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant's statement;
and (5) such other matters requested by Landlord. Landlord and Tenant intend
that any statement delivered pursuant to this Paragraph 28 may be relied upon by
any mortgagee, beneficiary, purchaser or prospective purchaser of the Building
or any interest therein.

 

b. Tenant's failure to deliver such statement within such time shall be
conclusive upon Tenant (1) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (2) that there are no
uncured defaults in Landlord's performance, and (3) that not more than one (1)
month's rental has been paid in advance. Tenant's failure to deliver said
statement to Landlord within ten (10) working days of receipt shall constitute a
default under this Lease and Landlord may, at Landlord's option, terminate the
Lease, provided written notice of such termination is received by Tenant prior
to Landlord's receipt of said statement.

 

29.  BUILDING PLANNING. (Deleted in its entirety.)

 

30.  RULES AND REGULATIONS.

 

Tenant shall faithfully observe and comply with the “Rules and Regulations", a
copy of which is attached hereto and marked Exhibit "F' and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord. Landlord shall not be responsible to Tenant for the
violation or non-performance by any other tenant or occupant of the building or
Project of any of said Rules and Regulations.

 

13 

 

 

31.  CONFLICT OF LAWS.

 

This Lease shall be governed by and construed pursuant to the laws of the state
in which the premises are located.

 

32.  SUCCESSORS AND ASSIGNS.

 

Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

33.  SURRENDER OF PREMISES.

 

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases or
subtenancies. Upon the expiration or termination of this Lease, Tenant shall
peaceably surrender the Premises and all alterations and additions thereto,
broom clean the Premises, leave the Premises in good order, repair and
condition, reasonable wear and tear excepted, and comply with the provisions of
Paragraph 15. The delivery of keys to any employee of Landlord or to Landlord’s
agent or any employee thereof shall not be sufficient to constitute a
termination of this Lease or a surrender of the Premises.

 

34.  PROFESSIONAL FEES

 

a. If either party brings an action arising under or relating to this Lease, the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment. If Landlord employs a collection agency to recover
delinquent charges, Tenant agrees to pay all collection agency fees charged to
Landlord in addition to rent, late charges, interest and other sums payable
under this Lease. Tenant shall pay a charge of $75 to Landlord for preparation
of a demand for delinquent rent.

 

b. If Landlord is named as a defendant in any suit or appeal brought against
Tenant in connection with or arising out of Tenant's occupancy hereunder, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers',
accountants' and attorneys' fees.

 

35.  PERFORMANCE BY TENANT.

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant's sole cost and expense and
without any abatement of rent. If Tenant shall fail to pay any sum of money owed
to any party other than Landlord, for which it is liable hereunder, or if Tenant
shall fail to perform any other act on its part to be performed hereunder, and
such failure shall continue for ten (10) days after notice thereof by Landlord,
Landlord may, without waiving or releasing Tenant from obligations of Tenant,
but shall not be obligated to, making any such payment or perform any such other
act to be made or performed by Tenant. All sums so paid by Landlord and all
necessary incidental costs together with interest thereon at the maximum rate
permissible by law, from the date of such payment by Landlord, shall be payable
to Landlord on demand. Tenant covenants to pay any such sums, and Landlord shall
have (in addition to any other right or remedy of Landlord) all rights and
remedies in the event of the non-payment thereof by Tenant as are set forth in
Paragraph 25.

 

36.  MORTGAGEE PROTECTION.

 

In the event of any default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgage
covering the Premises whose address shall have been furnished to Tenant, and
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, including time to obtain possession of the Premises by power of sale or
a judicial foreclosure, if such should prove necessary to effect a cure.

 

37.  DEFINITION OF LANDLORD.

 

The term "Landlord," as used in this Lease, so far as covenants or obligations
on the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title of the Premises
or the Tenants under any ground lease. if any. In the event of any transfer,
assignment or other conveyance or transfers of any such title, Landlord herein
named (and in case of any subsequent transfers or conveyances, the then grantor)
shall be automatically freed and relieved from and after the date of such
transfer, assignment or conveyance of all liability as respects the performance
of any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed. Without further agreement, the transferee of such
title shall be deemed to have assumed and agreed to observe and perform any and
all obligations of Landlord hereunder, during its ownership of the Premises.
Landlord may transfer its interest in the Premises without the consent of Tenant
and such transfer or subsequent transfer shall not be deemed a violation on
Landlord's part of any of the terms and conditions of this Lease.

 

38.  WAIVER.

 

The waiver by Landlord of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term. covenant or condition herein contained, nor shall any
custom or practice which may grow up between the parties in the administration
of the terms hereof be deemed a waiver of or in any way affect the right of
Landlord to insist upon the performance by Tenant in strict accordance with said
terms. The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord's knowledge of such preceding breach at
the time of acceptance of such rent. No acceptance by Landlord of a lesser sum
than the basic rental and additional rent or other sum then due shall be deemed
to be other than on account of the earliest installment of such rent or other
amount due, nor shall any endorsement or statement on any check or any letter
accompanying any check be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the balance of such installment or other amount or pursue any other remedy in
this Lease provided.

 

14 

 

 

39.  IDENTIFICATION OF TENANT. (Deleted in its entirety.)

 

40.  PARKING.

 

a. Tenant shall have the right to lease the number of spaces indicated in
Section 1 on an unreserved basis. All such spaces shall be available at the same
rates as established from time to time by Landlord for other spaces in the same
location.

 

b. The use by Tenant, its employees and invitees, of the parking facilities of
the Project shall be on the terms and conditions set forth in Exhibit G attached
hereto and by this reference incorporated herein, and shall be subject to such
other agreement between Landlord and Tenant as may hereinafter be established.
Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant's employees suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described in Exhibit G. then Landlord shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

 

41.  FORCE MAJEURE.

 

Landlord shall have no liability whatsoever to Tenant on account of (1) the
inability of Landlord to fulfill, or delay in fulfilling, any of Landlord's
obligations under this Lease by reason of strike, other labor trouble,
governmental preemption of priorities or other controls in connection with a
national or other public emergency, or shortages of fuel, supplies or labor
resulting therefrom or any other cause, whether similar or dissimilar to the
above, beyond Landlord's reasonable control; or (2) any failure or defect in the
supply, quantity or character of electricity or water furnished to the Premises,
by reason of any requirement, act or omission of the public utility or others
furnishing the Project with electricity or water, or for any other reason,
whether similar or dissimilar to the above, beyond Landlord's reasonable
control. If this Lease specifies a time period for performance of an obligation
of Landlord, that time period shall be extended by the period of any delay in
Landlord's performance caused by any of the events of force majeure described
above.

 

42. TERMS AND HEADINGS.

 

The words “Landlord" and “Tenant” as used herein shall include the plural as
well as the singular. Words used in any gender include other genders. The
paragraph headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part hereof.

 

43. EXAMINATION OF LEASE.

 

Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for lease, and it is not effective as a
lease or otherwise until execution by and delivery to both Landlord and Tenant.

 

44. TIME.

 

Time is of the essence with respect to the performance of every provision of
this Lease in which time of performance is a factor.

 

45. PRIOR AGREEMENT OR AMENDMENTS

 

This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in the Lease, and no prior agreement or
understanding pertaining to any such matter shall be effective for any purpose.
No provisions of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors-in-interest.

 

46. SEPARABILITY.

 

Any provision of this Lease which shall prove to be Invalid, void or illegal in
no way affects, impairs or invalidates any other provision hereof and such other
provisions shall remain in full force and effect.

 

47. RECORDING.

 

Neither Landlord nor Tenant shall record this Lease nor a short form memorandum
thereof without the consent of the other.

 

48. MUTUAL LIMITATION ON LIABILITY.

 

In consideration of the benefits accruing hereunder. Tenant and Landlord and all
successors and assigns covenant and agree that, in the event of any actual or
alleged failure, breach or default hereunder by Landlord or Tenant:

 

(1) The sole and exclusive remedy shall be against the Landlord's interest in
the Project and just against the Tenant only;

 

(2) No Partner of Landlord or employee and/or board member of Tenant shall be
sued or named as a party in any suit or action (except as may be necessary to
secure jurisdiction of the partnership);

 

(3) No service of process shall be made against any partner of Landlord,
employee and/or board member of Tenant (except as may be necessary to secure
jurisdiction of the partnership);

 

(4) No partner of Landlord, employee and/or board member of Tenant shall be
required to answer or otherwise plead to any service of process;

 

15 

 

 

(5) No judgment will be taken against any partner of Landlord, employee and/or
board member of Tenant;;

 

(6) Any judgment taken against any partner of Landlord or employee and/or board
member of Tenant may be vacated and set aside at any time nunc pro tunc;

 

(7) No writ of execution will ever be levied against the assets of any partner
of Landlord or employee and/or board member of Tenant;

 

(8) The obligations of Landlord and Tenant under this Lease do not constitute
personal obligations of the individual partners. directors, officers or
shareholders of Landlord and employee and/or board member of Tenant, and Tenant
either party shall not seek recourse against the individual partners, directors,
officers or shareholders of Landlord, employee and/or board member of Tenant, or
any of their personal assets for satisfaction of any liability in respect to
this Lease;

 

(9) These covenants and agreements are enforceable both by Landlord and also by
any partner of Landlord and all parties.

 

49. MODIFICATION FOR LENDER.

 

If, in connection with obtaining construction, interim or permanent financing
for the Project the lender shall request reasonable modifications in this Lease
as a condition to such financing, Tenant will not unreasonably withhold, delay
or defer its consent thereto, provided that such modifications do not increase
the obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created or Tenant's rights hereunder.

 

50. FINANCIAL STATEMENTS.

 

At any time during the term of this Lease. Tenant shall upon ten (10) days prior
written notice from Landlord, provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statement shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.

 

51. QUIET ENJOYMENT.

 

Landlord covenants and agrees with Tenant that upon Tenant paying the rent
required under this lease and paying all other charges and performing all of the
covenants and provisions aforesaid on Tenant's part to be observed and performed
under this Lease. Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease.

 

52. TENANT AS CORPORATION.

 

If Tenant executes this Lease as a corporation. then Tenant and the persons
executing this Lease on behalf of Tenant represent and warrant that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf in accordance with a duly adopted
resolution of the board of directors of Tenant, a copy of which is to be
delivered to landlord on execution hereof, and in accordance with the bylaws of
Tenant and that this Lease is binding upon Tenant in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

LANDLORD: United Hansel, Inc. ADDRESS:   444 Camino del Rio South, Suite 101    
    San Diego, CA 92108

 

  By:     Date:         Shiva Dehghani, Vice President        

 

TENANT: Reven Housing Reit, Inc., a
ADDRESS:   875 Prospect Street, Suite 304

  

Maryland corporation     La Jolla, CA 92037

 

  By:     Date:         Chad M. Carpenter, CEO        

 

  By:     Date:         Thad L. Meyer, CFO        

 

16 

 

 

ADDENDUM TO LEASE

 

ADDENDUM TO OFFICE BUILDING LEASE DATED DECEMBER 14 2015, BY AND BETWEEN UNITED
HANSEL, INC., A CALIFORNIA CORPORATION, AS LANDLORD, AND REVEN HOUSING REIT,
INC., A MARYLAND CORPORATION, AS TENANT, FOR THAT CERTAIN PROPERTY COMMONLY
KNOWN AS 875 PROSPECT STREET, SUITE 304, CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA.

 

53.RENTAL ADJUSTMENTS:

In the event of a sale of the property at 875 Prospect Street, La Jolla, CA
92037, the real estate taxes shall be capped at 2% annually over the prior
year’s real estate taxes.

 

54.TENANT IMPROVEMENTS:

Tenant accepts the Premises in “as is, where is” condition, with no improvements
by Landlord.

 

Improvements made by Tenant shall be as follows: install new carpeting, remove
cloth wall covering and smooth mud the walls, repaint the entire Premises,
remove some built-ins, upgrade some light fixtures, replace light bulbs, install
television, telephone and internet cabling where needed, and add a dishwasher
and ice maker to the kitchen.

 

55.RENTAL ABATEMENT:

Provided Tenant is not in default of the lease at any time during its term,
Tenant shall be granted four (4) months of rental abatement during the period
March 1, 2016 through April 30, 2016 and March 1, 2017 through April 30, 2017.

 

56.EARLY POSSESSION:

Tenant shall be allowed to occupy the Premises upon full execution of the Lease
for the purpose of commencing its improvements, and rent is to begin on February
1, 2016 (the “Early Possession Period”). Landlord and Tenant agree that all the
terms and conditions of the Lease are to be in full force and effect as of the
date of Tenant’s possession of the Premises.

 

57.OPTION TO EXEND:

Provided Tenant has not been in default in any of the covenants, conditions and
provisions as in this Lease provided, Tenant shall have the option to extend the
Lease Term for one additional five (5) year period. To exercise the option,
Tenant shall deliver written notice to Landlord no later than one hundred eighty
(180) calendar days, and no earlier than two hundred ten (210) calendar days,
before the expiration of the then current Lease Term. Upon exercising said
option, all terms and conditions during such extension period shall remain the
same as those set forth in the Lease, except that Minimum Rent shall be as set
forth in the next sentence. Within thirty (30) days after Landlord's receipt of
Tenant's exercise notice, Landlord shall provide Tenant with Landlord's
reasonable opinion of ninety-five percent (95%) of the fair market rental value,
but in no event shall Minimum Rent for such extension period be less than the
year base rent plus an increase determined by the increase in the Consumer Price
Index-All Urban Consumers-All Items (1982-84), specifically, the CPI-U
West/Urban size A, published by the United States Department of Labor, Bureau of
Labor Statistics. If the aforementioned Price Index is discontinued, Landlord
shall reasonably select another similar index which reflects consumer prices.
Upon Landlord's written notice of fair market rental value to Tenant, Tenant
shall have ten (10) business days to accept or reject such rent in writing.
Should Tenant reject such rent, Tenant shall have no further or additional right
to renew or extend the Lease Term, and Tenant shall vacate the Premises at the
end of the Lease Term. Tenant's failure to deliver written notice to Landlord
accepting or rejecting such rent within said ten (10) business day period shall
be deemed Tenant's acceptance of the same.

 

This option applies in this instance only and is not to be construed as approval
for any future options. This option is personal to the Tenant identified in the
Lease and is not transferable by Assignment, Sublease, death or sale of the
business, and shall be null and void in the event of any Assignment or Sublease.

 

LANDLORD: United Hansel, Inc., a California corporation ADDRESS: 444 Camino Del
Rio South #101      

San Diego, CA 92108 

 

  By:     Date:        

Shiva Dehghani

       

 

TENANT: Reven Housing Reit, Inc., ADDRESS: :

875 Prospect Street, Suite 304

  a Maryland Corporation     La Jolla, California 92037

 

  By     Date:         Chad M. Carpenter, CEO        

 

 

  By:     Date:         Thad L. Meyer, CFO        

 

17 

 

 

EXHIBIT A

OUTLINE OF FLOOR

PLAN OR PREMISES

 

 

 

 

EXHIBIT B

THE PROJECT

 

 

 

 

EXHIBIT C

NOTICE OF LEASE TERM DATES AND

TENANT'S PERCENTAGE

 

To:_________________________________________________                        Date:
_________________

___________________________________________________

___________________________________________________

 

Re: Lease dated __________________________________________, 20_____, between
United Hansel, Inc., a California corporation, Landlord, and
____________________________________________________________________,

Tenant, concerning Suite ____________ located at
______________________________________________.

 

Gentlemen:

 

In accordance with the subject Lease, we wish to advise and /or confirm as
follows:

 



1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the subject Lease and that there is no
deficiency in construction.     2. That the Tenant has possession of the subject
Premises and acknowledges that under the provisions of the subject Lease the
term of said Lease shall commence as of _______________ for a tem of
_____________________________________ ending on ___________________________.    
3. That in accordance with the subject Lease, rental commenced to accrue on
_______________________________.     4. If the commencement date of the subject
Lease is other that the first day of the month, the first billing will contain a
pro rata adjustment. Each billing thereafter shall be for the full amount of the
monthly installment as provided for in said lease.     5. Rent is due and
payable in advance on the first day of each and every month during the tem of
said Lease. Your rent checks should be made payable to
_____________________________________________________________________ at
____________________________________________________________________________________________.
    6. The exact number of rentable square feet within the Premises is
______________ square feet.     7. Tenant’s Percentage, as adjusted based upon
the exact number of rentable square feet within the Premises, is _________%.







 

AGREED AND ACCEPTED

 

LANDLORD: TENANT:     United Hansel, Inc., a California corporation

Reven Housing Reit, Inc., 

 

a Maryland corporation 

 

By:     By:     Shiva Dehghani     Chad M. Carpenter, CEO

 

      By:          

Thad T. Meyer, CFO 

 

 

 

 

EXHIBIT D

STANDARDS FOR UTILITIES AND SERVICES

 

The following Standards for Utilities and Services are in effect. Landlord
reserves the right to adapt nondiscriminatory modifications and additions
hereto.

 

As long as Tenant is not in default under any of the terms, conditions,
provisions or agreements of this Lease, Landlord shall:

 

1.Provide non-attended automatic elevator facilities Monday through Friday,
except holidays from 8 A.M. to 6 P.M., and have one elevator available at all
other times.

 

2.On Monday through Friday, except holidays, from 8 A.M. to 6 P.M., and on
Saturday mornings from 8 A.M. to 12 Noon (and other times for a reasonable
additional charge to be fixed by Landlord), ventilate the Premises and furnish
air conditioning or heating on such days and hours, when in the reasonable
judgment of Landlord it may be required for the comfortable occupancy of the
Premises. The air conditioning system achieves maximum cooling when the window
coverings are closed. Landlord shall not be responsible for room temperatures if
Tenant does not keep all window coverings in the Premises closed whenever the
system is in operation. Tenant agrees to cooperate fully at all times with
Landlord, and to abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper function and protection of said air
conditioning system. Tenant agrees not to connect any apparatus, device, conduit
or pipe to the building chilled and hot water air conditioning supply lines.
Tenant further agrees that neither Tenant nor its servants, employees, agents,
visitors, licensees or contractors shall at any time enter mechanical
installations or facilities of the building or adjust, tamper with, touch or
otherwise in any manner affect said installations or facilities. The cost of
maintenance and service calls to adjust and regulate the air conditioning system
shall be charged to Tenant if the need for maintenance work results from either
Tenant's adjustment of room thermostats or Tenant's failure to comply with its
obligations under this section, including keeping window coverings closed as
needed. Such work shall be charged at hourly rates equal to then-current
journeymen's wages for air conditioning mechanics.

 

3.Landlord shall furnish to the Premises, during the usual business hours on
business days, electric current as required by the building standard office
lighting and fractional horsepower office business machines in an amount not to
exceed .025 KWH per square foot per normal business day. Tenant agrees, should
its electrical installation or electrical consumption be in excess of the
aforesaid quantity or extend beyond normal business hours, to reimburse Landlord
monthly for the measured consumption at the average cost per kilowatt hour
charged to the building during the period. If a separate meter is not installed
at Tenant's cost, such excess cost will be established by an estimate agreed
upon by Landlord and Tenant, and if the parties fail to agree, as established by
an independent licensed engineer. Tenant agrees not to use any apparatus or
device in, or upon, or about the Premises which may in any way increase the
amount of such services usually furnished or supplied to said Premises, and
Tenant further agrees not to connect any apparatus or device with wires,
conduits or pipes, or other means by which such services are supplied, for the
purpose of using additional or unusual amounts of such services without written
consent of Landlord. Should Tenant use the same to excess, the refusal on the
part of Tenant to pay upon demand of Landlord the amount established by Landlord
for such excess charge shall constitute a breach of the obligation to pay rent
under this Lease and shall entitle Landlord to the rights therein granted for
such breach. At all times Tenant's use of electric current shall never exceed
the capacity of the feeders to the building or the risers or wiring installation
and Tenants shall not install or use or permit the installation or use of any
computer or electronic data processing equipment in the Premises without the
prior written consent of Landlord.

 

4.Water will be available in public areas for drinking and lavatory purposes
only, but if Tenant requires, uses or consumes water for any purposes in
addition to ordinary drinking and lavatory purposes, of which fact Tenant
constitutes Landlord to be the sole judge, Landlord may install a water meter
and thereby measure Tenant's water consumption for all purposes. Tenant shall
pay Landlord for the cost of the meter and the cost of the installation thereof
and throughout the duration of Tenant's occupancy Tenant shall keep said meter
and installation equipment in good working order and repair at Tenant's own cost
and expense, in default of which Landlord may cause such meter and equipment to
be replaced or repaired and collect the cost thereof from Tenant. Tenant agrees
to pay for water consumed, as shown on said meter, as and when bills are
rendered, and on default in making such payment, Landlord may pay such charges
and collect the same from Tenant. Any such costs or expenses incurred, or
payments made by Landlord for any of the reasons or purposes hereinabove stated
shall be deemed to be additional rent payable by Tenant and collectible by
Landlord as such.

 

5.Provide janitor service to the Premises five (5) days per week, except
holidays, provided the same are used exclusively as offices, and are kept
reasonably in order by Tenant, and if to be kept clean by Tenant, no one other
than persons approved by Landlord shall be permitted to enter the Premises for
such purposes. If the Premises are not used exclusively as offices, they shall
be kept clean and in order by Tenant, at Tenant's expense, and to the
satisfaction of Landlord, and by persons approved by Landlord. Tenant shall pay
to Landlord the cost of removal of any of Tenant's refuse and rubbish to the
extent that the same exceeds the refuse and rubbish usually attendant upon the
use of the Premises as offices.

 

Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and electric systems, when necessary, by reason of
accident or emergency or for repairs, alterations or improvements, in the
judgment of Landlord desirable or necessary to be made, until said repairs,
alterations or improvements, shall have been completed, and shall further have
no responsibility or liability for failure to supply elevator facilities,
plumbing, ventilating, air conditioning or electric service, when prevented from
so doing by strike or accident or by any cause beyond Landlord's reasonable
control, or by laws, rules, orders, ordinances, directions, regulations or
requirements of any federal, state, county or municipal authority or failure of
gas, oil or other suitable fuel supply or inability by exercise of reasonable
diligence to obtain gas, oil or other suitable fuel. It is expressly understood
and agreed that any covenants on Landlord's part to furnish any service pursuant
to any of the terms, covenants, conditions, provisions or agreements of this
Lease, or to perform any act or thing for the benefit of Tenant, shall not be
deemed breached if Landlord is unable to furnish or perform the same by virtue
of a strike or labor trouble or any other cause whatsoever beyond Landlord's
control.

 

 

 

 

EXHIBIT E

TENANT ESTOPPEL CERTIFICATE

 

The undersigned, United Hansel, Inc., a California corporation, ("Landlord"),
with a mailing address 444 Camino Del Rio South,Suite 444, San Diego, California
92108 and Reven Housing Reit, Inc., a Maryland corporation, ("Tenant"), hereby
certify to _________________________________,
a__________________________________________, as follows:

 

1.Attached hereto is a true, correct and complete copy of that certain lease
dated December 1, 2015, between Landlord and Tenant (the "Lease"), which demises
premises located at 875 Prospect Street, Suite 304, La Jolla, CA 92037. The
Lease is now in full force and effect and has not been amended, modified or
supplemented, except as set forth in Paragraph 4 below.

 

2.The term of the Lease commenced on February 1, 2016.

 

3.The term of the Lease shall expire on May 30, 2021.

 

4.The Lease has (Initial one):

 

         (____) not been amended, modified, supplemented, extended, renewed or
assigned.

 

         (____) been amended, modified, supplemented, extended, renewed or
assigned by the following described agreements copies of which are attached
hereto:
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________.

 

5.Tenant has accepted and is now in possession of said premises.

 

6.Tenant and Landlord acknowledge that the Lease will be assigned to
_________________________________ and that no modification, adjustment, revision
or cancellation of the Lease or amendments thereto shall be effective unless
written consent of ___________________________________________________ is
obtained, and that until further notice, payments under the Lease may continue
as heretofore.

 

7.The amount of fixed monthly rent is $_________________________________.

 

8.The amount of security deposits (if any) is $____________________________. No
other security deposits have been made.

 

9.Tenant is paying the full lease rental, which has been paid in full as of the
date hereof. No rent under the Lease has been paid for more than thirty (30)
days in advance of its due date.

 

10.All work required to be performed by Landlord under the Lease has been
completed.

 

11.There are no defaults on the part of the Landlord or Tenant under the Lease.

 

12.Tenant has no defense as to its obligations under the Lease and claims no
set-off or counterclaim against Landlord.

 

13.Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies except as provided
in the lease.

 

All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

 

The foregoing certification is made with the knowledge that
_____________________________________ is about to fund a loan to Landlord and
that ______________________________________ is relying upon the representations
herein made in funding such loan.

 

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of ____________________________,
20______.

 

LANDLORD: United Hansel, Inc., a California corporation

 

By:    

 

TENANT: Reven Housing Reit, Inc.,  

A Maryland corporation 

 

By:       Chad M. Carpenter, CEO  

 

By:      

Thad T. Meyer, CFO 

 

 

 

 

 

EXHIBIT F

RULES AND REGULATIONS

 

1.Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside or inside of
the building or Project without the prior written consent of Landlord. Landlord
shall have the right to remove, at Tenant's expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by a person approved by Landlord.

 



2.If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Tenant shall immediately discontinue
such use. Tenant shall not place anything against or near glass partitions or
doors or windows, which may appear unsightly from outside the Premises.



 

3.Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Project. The halls, passages, exits,
entrances, shopping malls, elevators, escalators and stairways are not open to
the general public, but are open, subject to reasonable regulations, to Tenant's
business invitees. Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety, character, reputation and interest of the
Project and its tenants; provided that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal or unlawful activities. No tenant and no employee or invitee of any
tenant shall go upon the roof(s) of the Project.

 

4.The directory of the building or Project will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom.

 

5.All cleaning and janitorial services for the Project and the Premises shall be
provided exclusively through Landlord, and except with the written consent of
Landlord, no person or persons other than those approved by Landlord shall be
employed by Tenant or permitted to enter the Project for the purpose of cleaning
the same. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises.

 

6.Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises. Landlord may make a reasonable charge for any additional keys.
Tenant shall not make or have made additional keys, and Tenant shall not alter
any lock or install a new additional lock or bolt on any door of its Premises.
Tenant, upon the termination of its tenancy, shall deliver to Landlord the keys
of all doors which have been furnished to Tenant, and in the event of loss of
any keys so furnished, shall pay Landlord therefor.

 

7.If Tenant requires telegraphic, telephonic, burglar alarm or similar services,
it shall first obtain, and comply with, Landlord's instructions in their
installation.

 

8.Freight elevator(s) shall be available for use by all tenants in the building,
subject to such reasonable scheduling as Landlord, in its discretion, shall deem
appropriate. No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. Tenant's initial move in and subsequent deliveries of bulky items,
such as furniture, safes and similar items shall, unless otherwise agreed in
writing by Landlord, be made during the hours of 6:00 p.m. to 6:00 a.m. or on
Saturday or Sunday. Deliveries during normal office hours shall be limited to
normal office supplies and other small items. No deliveries shall be made which
impede or interfere with other tenants or the operation of the building.

 

9.Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord shall have the right to prescribe the weight, size and position
of all equipment, materials, furniture or other property brought into the
building. Heavy objects shall, if considered necessary by Landlord, stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight, which platforms shall be provided at Tenant's expense. Business
machines and mechanical equipment belonging to Tenant, which cause noise or
vibration that may be transmitted to the structure of the building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the building, shall be placed and maintained by Tenant, at Tenant's
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
building must be acceptable to Landlord. Landlord will not be responsible for
loss of, or damage to, any such equipment or other property from any cause, and
all damage done to the building by maintaining or moving such equipment or other
property shall be repaired at the expense of Tenant.

 

10.Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the building by reason of noise,
odors or vibrations, nor shall Tenant bring into or keep in or about the
Premises any birds or animals.

 

11.Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.

 

12.Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
building's heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from attempting to adjust controls. Tenant shall keep corridor
doors closed, and shall close window coverings at the end of each business day.

 

13.Landlord reserves the right, exercisable without notice and without liability
to Tenant, to change the name and street address of the building.

 

14.Landlord reserves the right to exclude from the building between the hours of
6 p.m. and 7 a.m. the following day, or such other hours as may be established
from time to time by Landlord, and on Sundays and legal holidays, any person
unless that person is known to the person or employee in charge of the building
and has a pass or is properly identified. Tenant shall be responsible for all
persons for whom it requests passes and shall be liable to Landlord for all acts
of such persons. Landlord shall not be liable for damages for any error with
regard to the admission to or exclusion from the building of any person.
Landlord reserves the right to prevent access to the building in case of
invasion, mob, riot, public excitement or other commotion by closing the doors
or by other appropriate action.

 

15.Tenant shall close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and electricity, gas or air outlets
before tenants and its employees leave the Premises. Tenant shall be responsible
for any damage or injuries sustained by other tenants or occupants of the
building or by Landlord for noncompliance with this rule.

 

16.Tenant shall not obtain for use on the Premises ice, drinking water, food,
beverage, towel or other similar services or accept barbering or boot-blacking
service upon the Premises, except at such hours and under such regulations as
may be fixed by Landlord.

 

 

 

 

17.The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or invitees shall have caused it.

 

18.Tenant shall not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in Tenant's Lease.

 

19.Tenant shall not install any radio or television antenna, loudspeaker or
other devices on the roof(s) or exterior walls of the building or Project.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Project or elsewhere.

 

20.Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part thereof,
except in accordance with the provisions of the Lease pertaining to alterations.
Landlord reserves the right to direct electricians as to where and how telephone
and telegraph wires are to be introduced to the Premises. Tenant shall not cut
or bore holes for wires. Tenant shall not affix any floor covering to the floor
of the Premises in any manner except as approved by Landlord. Tenant shall
repair any damage resulting from noncompliance with this rule.

 

21.Tenant shall not install, maintain or operate upon the premises any vending
machines without the written consent of Landlord.

 

22.Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Project are prohibited, and Tenant shall cooperate
to prevent such activities.

 

23.Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord's judgement, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

 

24.Tenant shall store all its trash and garbage within its premises or in other
facilities provided by Landlord. Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

 

25.The Premises shall not be used for the storage of merchandise held for sale
to the general public, or for lodging or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.
No cooking shall be done or permitted on the Premises without Landlord's
consent, except that use by Tenant of Underwriters' Laboratory approved
equipment for brewing coffee, tea, hot chocolate and similar beverages or use of
microwave ovens for employee use shall be permitted, provided that such
equipment and use is in accordance with all applicable, federal, state, county
and city laws, codes, ordinances, rules and regulations.

 

26.Tenant shall not use in any space or in the public halls of the Project any
hand truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant shall not bring any
other vehicles of any kind into the building or Project.

 

27.Without the written consent of Landlord, Tenant shall not use the name of the
building or Project in connection with or in promoting or advertising the
business of Tenant except as Tenant's address.

 

28.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

29.Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

30.Tenant's requirements will be attended to only upon appropriate application
to the Project management office by an authorized individual. Employees of
Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

31.Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project.

 

32.These Rules and Regulations are in addition to, and shall not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease.

 

33.Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Project and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.

 

34.Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant's employees, agents, clients, customers, invitees and guests.

 

 

 

 

EXHIBIT G

PARKING RULES AND REGULATIONS

 

The following rules and regulations shall govern use of the parking facilities
which are appurtenant to the Project.

 

1.All claimed damage or loss must be reported and itemized in writing delivered
to the Management Office within ten (10) business days after any claimed damage
or loss occurs. Any claim not so made is waived. Landlord has the option to make
repairs at its expense of any claimed damage within two business days after
filing of any claim. In all court actions the burden of proof to establish a
claim remains with Tenant. Court actions by Tenant for any claim must be filed
within ninety days from date of parking in court of jurisdiction where a claimed
loss occurred. Landlord is not responsible for damage by water, fire, or
defective brakes, or parts, or for the act or omissions of others, or for
articles left in the car. The total liability of Landlord is limited to $250.00
for all damages or loss to any car. Landlord is not responsible for loss of use.

 

2.Tenant shall not park or permit the parking of any vehicle under its company
in any parking areas designated by Landlord as areas for parking by visitors to
the Project. Tenant shall not leave vehicles in the parking areas overnight nor
park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four-wheeled trucks.

 

3.Parking stickers or any other device or form of identification supplied by
landlord as a condition of use of the Parking Facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

 

4.No overnight or extended term storage of vehicles shall be permitted.

 

5.Vehicles must be parked entirely within painted stall lines of a single
parking stall.

 

6.All directional signs and arrows must be observed.

 

7.The speed limit within all parking areas shall be 5 miles per hour.

 

8.Parking is prohibited:

 

(a)in areas not striped for parking;

 

(b)in aisles;

 

(c)where "no parking" signs are posted;

 

(d)on ramps;

 

(e)in cross-hatched areas; and

 

(f)in such other areas as may be designated by Landlord or Landlord's Parking
Operator.

 

9.Every parker is required to park and lock his own vehicle. All responsibility
for damage to vehicles is assumed by the parker.

 

10.Loss or theft of parking identification devices from automobiles must be
reported to the Management Office immediately, and a lost or stolen report must
be filed by the customer at that time. Landlord has the right to exclude any car
from the parking facilities that does not have an identification device.

 

11.Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

 

12.Lost or stolen devices found by the purchaser must be reported to the
Management Office immediately to avoid confusion.

 

13.Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

14.Parking Facility managers or attendants are not authorized to make or allow
any exceptions to these Rules and Regulations.

 

15.Landlord reserves the right to refuse the sale of monthly stickers or other
parking identification devices to any tenant or person and/or his agents or
representatives who willfully refuse to comply with these Rules and Regulations
and all unposted City, State or Federal ordinances, laws or agreements.

 

16.Landlord reserves the right to establish and change parking fees and to
modify and/or adopt such other reasonable and non-discriminatory rules and
regulations for the parking facilities as it deems necessary for the operation
of the parking facilities. Landlord may refuse to permit any person who violates
these rules to park in the parking facilities, and any violation of the rules
shall subject the car to removal.

 

 

 

  

EXHIBIT H

 

HAZARDOUS MATERIALS WARNING AND DISCLAIMER

(SALE AND/OR LEASE OF PROPERTY)

 

Re: 875 Prospect Street, Suite 304, La Jolla, California 92037

 

Various materials utilized in the construction of any improvements to the
Property may contain materials that have been or may in the future be determined
to be toxic, hazardous or undesirable and may need to be specially treated,
specially handled and/or removed from the Property. For example, some electrical
transformers and other electrical components can contain PCBs, and asbestos has
been used in a wide variety of building components such as fire-proofing, air
duct insulation, acoustical tiles, spray-on acoustical materials, linoleum,
floor tiles and plaster. Due to current or prior uses, the Property or
improvements may contain materials such as metals, minerals, chemicals,
hydrocarbons, biological or radioactive materials and other substances which are
considered, or in the future may be determined to be, toxic wastes, hazardous
materials or undesirable substances. Such substances may be in above- and
below-ground containers on the Property or may be present on or in soils, water,
building components or other portions of the Property in areas that may or may
not be accessible or noticeable.

 

Current and future federal, state and local laws and regulations may require the
clean-up of such toxic, hazardous or undesirable materials at the expense of
those persons who in the past, present or future have had any interest in the
Property including, but not limited to, current, past and future owners and
users of the Property. Owners and Buyers/Tenants are advised to consult with
independent legal counsel or experts of their choice to determine their
potential liability with respect to toxic, hazardous, or undesirable materials.
Owners and Buyers/Tenants should also consult with such legal counsel or experts
to determine what provisions regarding toxic, hazardous or undesirable materials
they may wish to include in purchase and sale agreements, leases, options and
other legal documentation related to transactions they contemplate entering into
with respect to the Property.

 

The real estate salespersons and brokers in this transaction have no expertise
with respect to toxic wastes, hazardous materials or undesirable substances.
Proper inspections of the Property by qualified experts are an absolute
necessity to determine whether or not there are any current or potential toxic
wastes, hazardous materials or undesirable substances in or on the Property. The
real estate salespersons and brokers in this transaction have not made, nor will
they make, any representations, either express or implied, regarding the
existence or nonexistence of toxic wastes, hazardous materials, or undesirable
substances in or on the Property. Problems involving toxic wastes, hazardous
materials or undesirable substances can be extremely costly to correct. It is
the responsibility of the Owners and Buyers/Tenants to retain qualified experts
to deal with the detection and correction of such matters.

 

AMERICANS WITH DISABILITIES ACT DISCLOSURE

 

The Premises ( X ) have not undergone an inspection by a Certified Access
Specialist (CASp). ( ) have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
Section 5.51 et. Seq. ( ) have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises did not meet all
applicable construction-related accessibility standards pursuant to California
Civil Code Section 5.51 et. Seq.

 

Since compliance with the Americans with Disabilities Act (ADA) is dependent
upon Tenant’s specific use of the Premises, Landlord makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
law/legislation. In the event that Tenant’s use of the Premises will require
modifications or additions to the Premises in order to comply with the ADA,
Tenant agrees to make any such modification and/or additions at Tenant’s sole
expense.

 

  LANDLORD: United Hansel, Inc., a California corporation    

TENANT: Reven Housing Reit, Inc.,

a Maryland corporation

          By:     By:           Chad M. Carpenter, CEO                 By:      
   

Thad L. Meyer, CFO 

Date:     Date:  

 

 

 

 

EXHIBIT I

 

DESCRIPTION OF TENANT'S WORK

 

This Description of Work, hereinafter referred to as the "Work Letter”, defines
the scope of the improvements which Tenant shall be obligated to construct or
install in the Premises ("Tenant's Improvements"). This Work Letter is
incorporated by reference into the Lease and all actions and obligations
hereunder are subject to all terms and conditions of the Lease unless expressly
provided otherwise herein. Capitalized terms which are not otherwise defined in
this Work Letter shall have the meanings set forth in the Lease. Any breach or
default by Tenant hereunder shall constitute a default under the Lease.

 

A. TENANT IMPROVEMENT DRAWINGS AND PERMITS

 

1.        Preliminary Drawings. Tenant shall submit for Landlord’s approval
preliminary drawings (“Preliminary Drawings”) prepared by an architect licensed
in the State of California. The Preliminary Drawings shall show a general
rendering of the storefront, interior layout, signage, and all other Tenant’s
Work. Landlord shall notify Tenant of its approval or disapproval within ten
(10) business days of receiving the Preliminary Drawings. If Landlord
disapproves the Preliminary Drawings. Landlord shall specify the reasons for the
disapproval, and Tenant shall within ten (10) days after receipt of Landlord's
disapproval, send Landlord revised Preliminary Drawings addressing Landlord's
comments. This procedure shall be repeated until Landlord has approved the
Preliminary Drawings.

 

2.        Working Drawings and Permits. Within fifteen (15) business days after
Landlord approves the Preliminary Drawings, Tenant shall prepare and submit two
(2) complete sets of detailed Tenant Improvement Working Drawings to Landlord
for Landlord's review and written approval. These Working Drawings shall include
all improvements contemplated by Tenant, drawn to scale, including but not
limited to all architectural, electrical, mechanical, sprinkler and plumbing and
all other Tenant’s Work (“Tenant Improvement Working Drawings”).Prior to
Tenant's submission for all necessary governmental approvals/permit and
commencement of construction, Landlord has seven (7) working days to approve,
revise or reject the Tenant Improvement Working Drawings. Landlord reserves the
right to approve or reject all or any portion of the Tenant Improvement Working
Drawings at Landlord's sole discretion. If Landlord objects to the Tenant
Improvement Workings Drawings, Tenant shall cause such to be promptly revised in
a manner acceptable to Landlord and resubmit for review and written approval by
Landlord.

 

3.        Non-responsibility of Landlord. Landlord’s approval or inspection of
the Preliminary or Working Drawings or Tenant’s Work is made for identification
and information purposes only and neither Landlord, nor its agents, servants or
employees shall have any liability in any respect for any inadequacies,
deficiencies, errors or omissions or noncompliance contained in any or all of
Tenant’s Preliminary Drawings, Working Drawings or Work or Landlord’s comments
regarding same.

 

4.        Governmental Approvals. Tenant shall be solely responsible for
obtaining and paying for any and all required governmental permits, certificates
and approvals, including certificates of occupancy and/or use.

 

B.        CONSTRUCTION PROVISIONS

 

1.        Tenant’s General Obligations. Tenant has the right to select a
contractor of its choice for the completion of Tenant's portion of the
improvements; except that any improvements which will involve penetration of the
roof or affect the sprinkler system shall only be done under the supervision of
Landlord's agent or by a contractor selected by Landlord. Tenant recognizes that
Landlord's interests could be harmed if Tenant's improvement work is not
performed by an experienced, competent, licensed and financially stable
contractor. Accordingly, Tenant is only authorized to proceed with its
improvement work after Landlord has approved in writing: (a) Tenant's
contractor; (b) the public liability and property damage insurance of Tenant's
contractor (which insurance shall name Landlord and others designated by
Landlord (the "Designees") as additional insureds); (c) Tenant's compliance with
the terms of Sections A.1 and A.2. set forth above; and (d) payment and
performance bonds in an amount equal to one hundred percent (100%) of the Tenant
Improvement contract price, naming Landlord as co-beneficiary. Tenant agrees to
designate its desired contractor to Landlord upon Landlord's request for such
designation and to promptly provide Landlord with all requested information
regarding the contractor. If Tenant's contractor is not acceptable to Landlord
and a mutually acceptable substitute cannot be found, Tenant agrees to contract
for such work with Landlord's designated contractor

 

2.        Requirements regarding Contractors. Before commencing any construction
or delivering (or accepting delivery of) any materials to be used in connection
with Tenant's Work, Tenant shall deliver to Landlord: (i) names and addresses of
all contractors and subcontractors, (ii) copies of all necessary permits and
licenses, (iii) evidence that Tenant and each of Tenant's contractors have in
force the insurance coverage set forth in Section D of this Work Letter. Tenant
will not commence construction before Landlord has Landlord's written approval
of the foregoing deliveries, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant will cause the Tenant's Work to be constructed
and performed: (a) during times and in a manner reasonably determined by
Landlord so as to not unreasonably interfere with any other tenants' use and
enjoyment of the Property, and (b) in full compliance with all of Landlord's
reasonable and non-discriminatory rules and regulations applicable to third
party contractors, subcontractors and suppliers performing work at the Property.

 

In addition, Tenant shall cause its improvements to be performed by a
construction contractor licensed and bonded in the State of California and shall
cooperate fully with Landlord or Landlord's agents during the course of
construction of Tenant's improvements. All workmanship shall be of first class
quality and all materials and/or fixtures used in the execution of such work
shall be new or completely reconditioned. Tenant's contractor(s) shall provide a
twelve (12) month warranty to Tenant and Landlord with respect to the work
performed under each such contract and pass on to Tenant and Landlord all
warranties provided by subcontractors, suppliers and materialmen, regardless of
duration. The warranty period shall commence to run upon the issuance of the
final certificate of occupancy for the Premises.

 

 

 

 

3.        Indemnity. Prior to commencement of any of Tenant's improvement work
on the Premises by Tenant's contractor, Tenant's contractor shall enter into an
indemnity agreement satisfactory to Landlord indemnifying and holding harmless
Landlord and the Designees from all liabilities, losses, damages and expenses
directly or indirectly attributable to injuries to or death of persons and
damage to property and lien claims affecting the Property or the Premises which
arise out of Tenant's contractor's work or that of its subcontractors or
suppliers, and subordinating any lien claims to any liens of construction and/or
permanent financing for the Property.

 

4.        Legal Compliance. All work performed by Tenant shall be performed
within sixty (60) days from the Lease Commencement Date, and shall be in strict
compliance with the approved Tenant Improvement Working Drawings and all
applicable governmental laws, rules, codes and regulations. including without
limitation, the architectural and accessibility regulations issued by the United
States Attorney General's office pursuant to Title III of the Americans with
Disabilities Act of 1990 and the Minimum Guidelines and Requirements for
Accessible Design issued by the Architectural and Transportation Barriers
Compliance Board. Valid building permits and other necessary authorizations from
appropriate governmental agencies when required, shall be obtained by Tenant for
the Tenant's Work at Tenant's expense. All permits, licenses and approvals for
Tenant's Work shall be posted in a prominent place within the Premises as
required by the agency issuing the permit. Any Tenant's Work not acceptable to
the applicable governmental authority or not reasonably satisfactory to Landlord
(unless previously approved by Landlord), shall be promptly corrected, replaced,
or brought into compliance with such applicable codes and regulations at
Tenant's expense. Notwithstanding any failure by Landlord to object to any such
Tenant's Work, Landlord shall have no responsibility therefor.

 

5.        Signage.         Tenant identification signage for the Premises shall
be in strict compliance with the Sign Criteria set forth by Landlord in "Exhibit
D" entitled "TENANT EXTERIOR SIGN CRITERIA". Tenant shall submitted three (3)
copies of the proposed sign design to Landlord for Landlord's review and
approval. Landlord, at Landlord’s expense, shall install building standard
directory signs for Tenant in the garage, at the elevator lobby, and at the
suite entrance. Tenant shall not permit any signage to be installed without
Landlord's prior written approval.

 

6.        Nonresponsibility. Landlord shall have the right to post a notice or
notices in conspicuous places in or about the Premises announcing its
nonresponsibility for Tenant's work being performed therein.

 

7.        Liens and Claims. Tenant will keep the Property free from any
mechanics', materialmens', designers' or other liens arising out of any work
performed, materials furnished or obligations incurred by or for Tenant or any
person or entity claiming by, through or under Tenant. Tenant will upon request
record and post notices of non-responsibility or such similar protective notices
as Landlord may reasonably request. If any such liens are filed and Tenant,
within 15 days after receipt of notice of such filing, does not release the same
of record or provide Landlord with a bond or other surety satisfactory to
Landlord protecting Landlord and the Property against such liens, Landlord may,
without waiving its rights and remedies based upon such breach by Tenant and
without releasing Tenant from any obligation under the Lease, cause such liens
to be released by any means Landlord deems proper, including, but not limited
to, paying the claim giving rise to the lien or posting security to cause the
discharge of the lien. In such event, Tenant will reimburse Landlord, as
Additional Rental, for all reasonable amounts Landlord pays (including, without
limitation, reasonable attorneys' fees and costs). To the fullest extent
allowable under the Law, Tenant releases and will indemnify, protect, defend
(with counsel reasonably acceptable to Landlord) and hold harmless Landlord, its
officers, directors, partners, shareholders, members, employees, agents and
contractors and the Property from and against any claims, actions, demands,
liabilities, damages, costs, penalties, losses or expenses, including, without
limitation, reasonable outside attorneys' fees, in any manner relating to or
arising out of the Tenant's Work or any other work performed, materials
furnished or obligations incurred by or for Tenant or any person or entity
claiming by, through or under Tenant.

 

8.        Public Safety. Tenant shall confine the construction work to within
the Premises as much as possible and shall work in an orderly manner removing
trash and debris from the project on a daily basis. At no time will pipes,
wires, boards or other construction materials cross public areas where harm
could be caused to the public. The requirements of "Occupational Safety and
Health Administration" (OSHA) provided by the Department of Labor will govern.
If Tenant fails to comply with these requirements, Landlord will cause remedial
action as deemed necessary by Landlord to protect the public. All costs of said
remedial action shall be charged to Tenant and shall become Tenant's
responsibility.

 

9.        Tenant Damage to Construction. Tenant will be required to furnish the
necessary ramps, coverings, etc., to protect Landlord's facilities and adjoining
premises from damage. All costs to repair damage to Landlord's facilities and to
adjoining premises will be at the expense of Tenant. Actual repair work may be
accomplished by Landlord at Landlord's option.

 

10.      Responsibility for Utilities During Construction. Tenant's permanent
electric service, where possible, shall be used to provide power for Tenant's
Work. During construction of Tenant's Work, Tenant shall be responsible for
paying for all utilities consumed, including without limitation, heating and/or
cooling, water, and electricity (whether from Tenant's permanent electric
service or from temporary electric service).

 

11.      Trash Removal. During the construction, fixturing and merchandise
stocking of the Premises, Tcnant shall provide trash removal at areas designated
by Landlord. It shall be the responsibility of Tenant and Tenant's contractors
to remove all trash and debris from the Premises on a daily basis and to break
down all boxes and place all such trash and debris in the containers supplied
for that purpose. If trash and debris are not removed on a daily basis by Tenant
or Tenant's contractor, then Landlord shall have the right to remove such trash
and debris or have such trash and debris removed at the sole cost and expense of
Tenant.

 

12.      Field Conditions. Tenant shall inspect, verify and coordinate all field
conditions pertaining to the Premises from time to time prior to the start of
its store design work, through its construction, including its fixturing and
merchandising. Tenant shall advise Landlord immediately of any discrepancies
with respect to Landlord's· drawings. Any adjustments to the work arising from
field conditions, not apparent on Tenant's drawings and other building documents
m shall require the prior written approval of Landlord.

  

 

 

 

13.      Landlord's Rights. Tenant shall permit Landlord to supervise
construction operations in connection with any such Tenant's Work, if Landlord
requests the right to do so (but Landlord shall have no obligation to make such
requests, or having done so, to supervise construction). Landlord's supervision
of construction shall be done solely for the benefit of Landlord and shall not
alter Tenant's liability and responsibility under this Work Letter. Landlord
reserves the right to require changes in Tenant's Work when necessary by reason
of code requirements or building facility necessity, field conditions, or
directives of governmental authorities having jurisdiction over the Premises, or
directives of Landlord's insurance underwriters.

 

14.      Alterations by Tenant.        Tenant shall not make any alterations,
additions or improvements in or to the Premises without Landlord's prior written
approval. All such alterations, additions and improvements shall be performed at
Tenant's sole cost and expense by a contractor, licensed and bonded in the State
of California, approved in writing by Landlord and in a good and workmanlike
manner, in accordance with all applicable governmental law, ordinances, rules
and regulations, and in a manner: (a) consistent with the plans and
specifications submitted to and approved in writing by Landlord and any
conditions imposed by Landlord; (b) which includes acceptable insurance/bond
coverage for Landlord's benefit; and (c) which does not affect the structural
integrity of the Building or disrupt the business or operation of adjoining
tenants. All such alterations, additions and improvements (expressly including
all light fixtures, heating, ventilation and air conditioning units and floor
coverings), except trade fixtures and appliances and equipment not affixed to
the Premises, shall immediately become the property of Landlord without any
obligation on its part to pay therefor, and shall not be removed by Tenant
unless so directed by Landlord in connection with the termination of the Lease.

 

15.      Landlord's Property.         Except as otherwise provided herein, all
Tenant's Work, whether temporary or permanent, including hardware, non-trade
fixtures and wall and floor coverings, whether placed in or upon the Premises by
Landlord or Tenant, shall become Landlord's property and shall remain with the
Premises at the termination of this Lease, whether by lapse of time or
otherwise, without compensation, allowance or credit to Tenant.

 

INSURANCE

 

1.        Insurance.        Tenant shall secure, pay for and maintain or cause
its contractors to secure, pay for and maintain during Tenant's construction,
fixturing and merchandising of the Premises, including any modification
performed by Tenant during the Term, the insurance set forth in this Section C,
as well as all insurances as is reasonably necessary or appropriate under the
circumstances. All such insurance policies shall be endorsed to include Landlord
and its beneficiaries, employees and agents as insured parties. All such
policies shall provide that Landlord shall be given thirty (30) days' prior
written notice of any alteration or termination of coverage in the amounts as
set forth below. The insurance required under this Work Letter shall be in
addition to any and all insurance required to be provided by Tenant pursuant to
the Lease and evidence of such insurances will be provided to the Landlord.

 

2.        Contractor's Insurance.        Tenant's general contractor and
subcontractor required minimum coverages and limited of liability:

 

(a)         Worker's Compensation, Employer's Liability Insurance with limits of
not less than Two Million and 00/100 Dollars ($2,000,000.00) and as required by
state law, and any insurance required by any employee benefit acts or other
statutes applicable where the work is to be performed as will protect the
contractor and subcontractors from any and all liability under the
aforementioned acts. Such insurance shall contain an endorsement waiving all
rights of subrogation against Landlord, Landlord's architect and Landlord's
general contractor, Landlord's agents and beneficiaries.

 

(b)         Comprehensive General Liability Insurance (including Contractor's
Protective Liability)

in an amount not less than Two Million and 00/100 Dollars ($2,000,000.00) per
person and Two Million and 00/100 Dollars ($2,000,000.00) per occurrence,
whether involving personal injury liability lot death resulting therefrom), and
Two Million and 00/100 Dollars ($2,000,000.00) property damage each occurrence,
Two Million and 00/100 Dollars ($2,000,000.00) property damage, aggregate. Such
insurance shall provide for explosion, collapse and underground coverage and
contractual liability coverage and shall insure the general contractor and/or
subcontractors against any and all claims for personal injury, including death
resulting therefrom, and damage to the property of others and arising from his
operations under the contract, whether such operations are performed by the
general contractor, subcontractors or any of their subcontractors, or by anyone
directly or Indirectly employed by any of them.

(c)         Comprehensive Automobile Liability Insurance including the
ownership, maintenance and operation of any automotive equipment, owned, hired
and non-owned in the following minimum amounts

(1) Bodily injury,each person $2,000,000. (2) Bodily injury, each occurrence
$2,000,000. (3) Property damage liability $2,000,000.

 

3.         Tenant's Builder's Risk Insurance. Completed Value Builder's Risk
Damage Insurance Coverage. Tenant shall provide an "All Physical Loss" Builder's
Risk insurance policy on the work to be performed for Tenant in the Premises as
it related to the building within which the Premises are located. The policy
shall include as insureds: Tenant, its contractor and subcontractors, and
Landlord, as their respective interests may appear within the Premises and
within one hundred feet (100') thereof. The amount of insurance to be provided
shall be one hundred percent (100%) replacement cost.

 

COMPLETION OF WORK

 

1.            At Completion of Tenant's Work. Tenant will provide Landlord with
the following within thirty (30) days following business opening:



(a)A copy of the Certificate of Occupancy prior to opening for business.

(b)Unconditional Waivers of Liens from all persons performing labor and/or
supplying materials in connection with such work showing that all parties have
been paid in fun.



(c)Warranties for not less than one (1) year against defects in workmanship,
materials and equipment as required in this Work Letter.

(d)A copy of the License to do Business, if required by applicable law or
ordinance.

(e)An executed Estoppel Letter, which will be prepared by Landlord.

(f)"As Built" Drawings of all permanent Tenant's Work performed.

 

 

 

 

E.CONSTRUCTION REPRESENTATIVES.

 

1.            Tenant's Representative. Tenant has designated [insert name of
Tenant’s representative] as its sole representative with respect to the matters
set forth in this Work Letter, who shall have full authority and responsibility
to act on behalf of Tenant as required in this Work Letter. Tenant may change
its representative under this Work Letter at any time by providing five (5) days
prior written notice to Landlord. All inquiries, requests, instructions,
authorizations and other communications with respect to matters covered by this
Work Letter from Landlord will be made to Tenant's Representative.

 

2.            Landlord's Representative. Landlord has designated [insert name of
Landlord’s representative] as its representative with respect to the matters set
forth in this Work Letter, who shall have full authority and responsibility to
act on behalf of Landlord as required in this Work Letter. Landlord may change
its representative under this Work Letter at any time by providing five (5) days
prior written notice to Tenant. All inquiries, requests, instructions,
authorizations and other communications with respect to the matters covered by
this Work Letter from Tenant will be made to Landlord's representative. Tenant
will communicate solely with Landlord's Representative and will not make any
inquiries of or requests to, and will not give any instructions or
authorizations to, any other employee or agent of Landlord, including Landlord's
architect, engineers, and contractors or any of their agents or employees, with
regard to matters covered by this Work Letter.

  

F.MISCELLANEOUS

 

1.             Applicability. This Work Letter shall not be deemed applicable
to: (a) any additional space added to the original Premises at any time, whether
by the exercise of any options under the Lease or otherwise, or (b) any portion
of the original Premises or any additions thereto in the event of a renewal or
extension of the original Term of the Lease, whether by the exercise of any
options under the Lease or any amendment or supplement thereto. The construction
of any additions or improvements to the Premises not contemplated by this Work
Letter shall only be performed pursuant to the provisions of the Lease governing
Alterations unless Landlord elects to prepare a separate work letter agreement,
in the form then being used by Landlord and specifically addressed to such
construction.

 

2.             Risk of Loss. All materials, work, installations and decorations
of any nature brought upon or installed in the Premises prior to final
completion of the Tenant's Improvements and the payment of the Improvement
Allowance by Landlord as provided herein shall be at the risk of the party who
brought such materials or items onto the Premises. Neither Landlord nor any
party acting on Landlord's behalf shall be responsible for any damage or loss or
destruction of such items brought to or installed in the Premises by Tenant
prior to such date, except in the event caused solely by Landlord's gross
negligence or willful misconduct.

 

 

 

 

UNIFORM DISCLAIMER FORM

LEASE FORM

 

RE:LEASE DATED DECEMBER 1, 2015 BETWEEN United Hansel, Inc., landlord, AND REVEN
HOUSING REIT, INC., A MARYLAND CORPORATION, tenant.

 

1.LEGAL EFFECT. Landlord and Tenant acknowledge that Broker is not qualified to
practice law, nor authorized to give legal advice or counsel you as to any legal
matters affecting this document. Broker hereby advises Landlord and Tenant to
consult with their respective attorneys in connection with any questions each
may have as to legal ramifications or effects of this document, prior to its
execution.

 

2.FORM OF LEASE. This proposed lease is a standard form document, and Broker
makes no representations or warranties with respect to the adequacy of this
document for either Landlord’s or Tenant’s particular purposes. Landlord and
Tenant acknowledge and agree that this document is delivered to each party
subject to the express condition that Broker has merely followed the
instructions of the parties in preparing this document, and does not assume any
responsibility for its accuracy, completeness or form.

 

3.NO INDEPENDENT INVESTIGATION. Landlord and Tenant acknowledge and understand
that any financial statements, information, reports, or written materials of any
nature whatsoever, as provided by the parties of Broker, and thereafter
submitted by Broker to either Landlord and/or Tenant, are so provided without
any independent investigation by Broker, and as such Broker assumes no
responsibility or liability for the accuracy or validity of the same. Any
verification of such submitted documents is solely and completely the
responsibility of the party to whom such documents have been submitted.

 

4.NO WARRANTY. Landlord and Tenant acknowledge and agree that no warranties,
recommendations, or representations are made by the Broker as to the accuracy,
the legal sufficiency, the legal effect of the tax consequences of any of the
documents submitted by Broker to Landlord and/or Tenant, nor of the legal
sufficiency, legal effect of tax consequences of the transactions contemplated
thereby. Furthermore, Landlord and Tenant acknowledge and agree that Broker has
made no representations concerning the ability of the Tenant to use the Premises
as intended, nor of the sufficiency or adequacy of the Premises for their
intended use, and Tenant is relying solely on its own investigation of the
Premises in accepting this Proposal to Lease and/or Lease.

 

5.NOTICE REGARDING HAZARDOUS WASTES OR SUBSTANCES AND UNDERGROUND STORAGE TANKS.
Broker will disclose any knowledge it actually has with respect to the existence
of any hazardous wastes, substances, or underground storage tanks at the
Premises, Broker has not made any independent investigations or obtained reports
with respect thereto, except as may be described in a separate written document
signed by Broker. All parties hereto acknowledge and understand that Broker
makes no representation regarding the existence or nonexistence of hazardous
wastes, substances, or underground storage tanks at the Premises. Each party
should contact a professional, such as a civil engineer, geologist, industrial
hygienist or other persons with experience in these matters to advise you
concerning the property.

 

6.ATTORNEY’S FEES. In any action, proceeding, or arbitration arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorney’s fees
and costs.

 

7.ENTIRE AGREEMENT. This document constitutes the entire agreement between
parties with respect to the subject matter contained herein and supersedes all
prior or contemporaneous agreements, representations, negotiations and
understandings of the parties, other than such writings as mutually executed
and/or delivered by the parties pursuant hereto. There are no oral agreements or
implied covenants by the Landlord or Tenant, or by their respective employees,
or other representatives.

 

8.MARKET INFORMATION DISTRIBUTION. Broker is authorized by Landlord/Tenant to
report the lease price and terms to trade journal publication.

 

9.AMERICANS WITH DISABILITIES ACT DISCLOSURE. The United States Congress has
enacted the Americans With Disabilities Act (the "ADA"), a federal law codified
at 42 USC § 12101 et seq., which became effective January 26, 1992. Owners and
Tenants are subject to this law which, among other things, is intended to make
business establishments equally accessible to persons with a variety of
disabilities. Under this law, modifications to real property improvements may be
required by owners and Tenants. Owners/Landlords and Tenants may delegate
between themselves costs and responsibilities for meeting the requirements of
the law but the fact that responsibilities have been allocated does not reduce
or negate liability to an individual with a disability who files and wins a
lawsuit. Broker strongly recommends that Owners/Landlords and Tenants consult
design professionals, architects or attorneys to advise them with respect to the
law's applicability and to prepare, if necessary, any language in leases or
other contracts. The undersigned acknowledge that Broker is not qualified as an
expert in this matter.

 

(a) The Premises ( X ) have not undergone an inspection by a Certified Access
Specialist (CASp). ( ) Have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
Section 55.51 et seq. ( ) Have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises did not meet all
applicable construction-related accessibility standards pursuant to California
Civil Code Section 55.51 et esq.

 

(b) Since compliance with the Americans with Disability Act (ADA) is dependent
upon Tenant’s specific use of the Premises, Landlord makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
law/legislation. In the event that Tenant’s use of the Premises will require
modifications or additions to the Premises in order to comply with the ADA,
Tenant agrees to make any such modification and/or additions at Tenant’s sole
expense.

 

10.DISCLOSURE REGARDING THE NATURE OF A REAL ESTATE AGENCY RELATIONSHIP.

(a)When entering into a discussion with a real estate agent regarding a real
estate transaction, a Landlord or Tenant should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Landlord and Tenant acknowledge being advised by the Brokers in
this transaction, as follows:

 

 

 

 

(i)Landlord’s Agent. A Landlord’s agent under a listing agreement with the
Landlord acts as the agent for the Landlord only. A Landlord’s agent or subagent
has the following affirmative obligations: To the Landlord: A fiduciary duty of
utmost care, integrity, honesty, and loyalty in dealings with the Landlord. To
the Tenant and the Landlord: a. Diligent exercise of reasonable skills and care
in performance of the agent’s duties. b. A duty of honest and fair dealing and
good faith. c. A duty to disclose all facts known to the agent materially
affecting the value of desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(ii)Tenant’s Agent. An agent can agree to act as agent for the Tenant only. In
these situations, the agent is not the Landlord’s agent, even if by agreement
the agent may receive compensation for services rendered, either in full or in
part from the Landlord. An agent action only for a Tenant has the following
affirmative obligations. To the Tenant: A fiduciary duty of utmost care,
integrity, honesty, and loyalty in dealings with the Tenant. To the Tenant and
Landlord: a. Diligent exercise of reasonable skills and care in performance of
the agent’s duties. b. A duty of honest and fair dealing and good faith. c. A
duty to disclose all facts known to the agent materially affecting the value of
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii)Agent Representation Both Landlord and Tenant. A real estate agent, either
acting directly or through one or more associate licenses can legally be the
agent of both the Landlord and the Tenant in a transaction, but only with the
knowledge and consent of both the Landlord and Tenant. In a dual agency
situation, the agent has the following affirmative obligations to both the
Landlord and the Tenant: a fiduciary duty of utmost care, integrity, honesty and
loyalty in the dealings with either Landlord or the Tenant. b. Other duties to
the Landlord and the Tenant as state above in subparagraphs (i) or (ii). In
representing both Landlord and Tenant, the agent may not without the express
permission of the respective Party, disclose to the other Party that the
Landlord will accept rent in an amount less than that indicated in the listing
or that the Tenant is willing to pay a higher rent than that offered. The above
duties of the agent in a real estate transaction do not relieve a Landlord or
Tenant from the responsibility to protect their own interests. Landlord and
Tenant should carefully read all agreements to assure that they adequately
express their understanding of the transaction. A real estate agent is a person
qualified to give advice about real estate. If legal or tax advice is desired,
consult a competent professional.

(b)Brokers have no responsibility with respect to any default or breach hereof
by either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Date and that the
liability (including court cost and attorney’s fees), of any Broker with respect
to any such lawsuit and/or legal proceeding shall not exceed the fee received by
such Broker pursuant to this Lease; provided, however, that the foregoing
limitation on each Broker’s liability shall not be applicable to any gross
negligence or willful misconduct of such Broker.

(c)Landlord and Tenant agree to identify to Broker’s as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

(d)The following real estate Brokers (the “Brokers”) and brokerage relationships
exist in this transactions (check applicable boxes):

 

¨     represents Landlord exclusively (“Landlord’s Broker”)         ¨    
represents Tenant exclusively (:Tenant’s Broker”)         ¨ Capital Growth
Properties, Inc.   represents both Landlord and Tenant (“Dual Agency”)

 

Landlord     Date     Shiva Dehghani      

 

Tenant     Date     Chad M. Carpenter, CEO      

 

Tenant     Date     Thad L. Meyer, CFO      

 

 

 

 

Emergency Contact Information Form

 

Please complete this information request sheet and return to our office. It is
imperative that we are able to contact you in case of any emergency such as a
flood, fire, etc.

 

Please Mail, Fax or E-Mail to:                                       United
Hansel Inc

444 Camino Del Rio South, Suite # 101

San Diego, Calif 92108

Fax: 619.293.0734

Email: Elizabeth@UnitedHansel.com

 

Company Name:   Address:      

 

Mailing Address for correspondence or monthly assessment statements if different
than above.

 

                 

 

Main Contact Person
_______________________________________________________________________

Ofc. Phone: ____________________________________ Ofc Fax:
__________________________________

Mobil: ______________________________________ Email:
________________________________________

 

1st Emergency Contact Person
_____________________________________________________________

Ofc. Phone: ____________________________________ Ofc Fax:
__________________________________

Mobil: ______________________________________ Email:
________________________________________

 

2nd Emergency Contact Person
_____________________________________________________________

Ofc. Phone: ____________________________________ Ofc Fax:
__________________________________

Mobil: ______________________________________ Email:
________________________________

 

 

 

